


--------------------------------------------------------------------------------

EXHIBIT 10.1
THIS LEASE AGREEMENT, made this 30th day of June 2011,


Between                      Princeton Corporate Plaza, LLC,
a New Jersey limited liability company, located at 7 Deer Park Drive, Suite A,
in the Township of South Brunswick in the County of Middlesex and State of New
Jersey and having a postal address at Monmouth Junction, NJ 08852( “Landlord”),


And                      Insmed, Inc.,
a Delaware Corporation, located at 11 Deer Park, Suite 117, in the township of
South Brunswick in the County of Middlesex and State of New Jersey and having a
postal code of 08852 ( “Tenant”);


Witnesseth that Landlord does hereby lease to Tenant and Tenant does hereby rent
from Landlord, the following described premises: approximately 27,035 square
feet of space in Landlord’s building at 9 Deer Park Drive, Suite  (the “Demised
Premises”), in the Township of South Brunswick in the County of Middlesex and
State of New Jersey being known as Block 97 Lot 13.05 on the tax map of the
Township of South Brunswick (the “Property”) and being further described as the
cross-hatched area on the Demised Premises Plan marked Exhibit A attached hereto
and made a part hereof, for a Term of three (3) years, commencing on January 1,
2012 (the “Commencement Date”) and ending on Dec 31, 2014 (the “Expiration
Date”), to be used and occupied only and for no other purpose than office and
laboratories (the “Use”), provided, however, that said Use shall be strictly
limited and subject to the activities set forth in Tenant’s Application for
Nonresidential Use Performance Standards and Tenancy Review submitted to and
approved by the Township of South Brunswick regardless of whether said approval
has been received as of the date of execution of this Lease (the “Tenancy
Review”).


Upon the following Conditions and Covenants:
 


1st
Payment of Rent.  Commencing on the Commencement Date, Tenant covenants and
agrees to pay to Landlord, as Base Rent for and during the Term hereof without
defense, demand or offset, the sum of One Million Five Hundred Thousand Four
Hundred Forty Four and no/100 Dollars ($1,500,444.00) payable on the first day
of each month during the Term in the following manner:  $41,679.00 per month
together with such Additional Rent as may hereinafter be provided (collectively,
the “Rent”).  If the Commencement Date shall fall on a day other than the first
day of a month, the Base Rent and any Additional Rent payable hereunder shall be
apportioned for the number of days remaining in that month from the Commencement
Date through the last day of the calendar month in which the Commencement Date
occurs.



2nd
Advance Rental.  Upon the execution hereof, Tenant shall pay $215,058.00 to
Landlord representing:



 
1)   one month’s advance rental (applied to the first month’s rent) broken out
as follows:



one (1) month’s Base Rent in the amount of $41,679.00
one-twelfth (1/12) of Tenant’s Proportionate Share of estimated annual Operating
Expenses $14,328.00
one (1) month's HVAC maintenance in the amount of $120.00
one (1) month's gas and electric usage in the amount of $21,402.00


 
2)    the security required hereunder in the amount of $77,529.00



 
3)    the cost of Tenant’s Alterations as set forth in Section 11.3 and Exhibit
B-1 in the amount of $60,000.



3rd           Not Used.


4th
Security.  Tenant has this day deposited with Landlord the sum of $77,529.00, as
security for the pay­ment of the Rent hereunder and the full and faithful
performance by Tenant of the covenants and conditions on the part of Tenant to
be performed.  Said sum shall be returned to Tenant, without interest, after the
expiration of the Term hereof provided that Tenant has fully and faithfully
performed all such covenants and conditions on the part of Tenant to be
performed.  During the Term hereof, Landlord may, if Landlord so elects, have
recourse to such security, to make good any default by Tenant in which event
Tenant, shall, on demand, promptly restore said security to its original
amount.  Liability to repay said security to Tenant shall run with the reversion
and title to the Demised Premises, whether any change in ownership thereof be by
voluntary alienation or as the result of judicial sale, foreclosure or other
proceedings, or the exercise of a right of taking or entry by any
mortgagee.  Landlord shall have the right to assign or transfer said security
for the benefit of Tenant, to any subsequent owner or holder of the reversion or
title to the Demised Premises, in which case the assignee shall become liable
for the repayment thereof as herein provided, and the assignor shall be deemed
to be released by Tenant from all liability to return such security.  This
provision shall be applicable to every alienation or change in title and shall
in no way be deemed to permit Landlord to retain the security after termination
of Landlord’s ownership of the reversion or title.  Tenant shall not mortgage,
encumber or assign said security without the prior written consent of Landlord.



5th
Net Lease.  It is the purpose and intent of Landlord and Tenant that the Base
Rent shall be net to Landlord, so that this Lease shall yield, net to Landlord,
the Base Rent specified in the 1st Section of this Lease in each year during the
Term of this Lease.  All costs, expenses, taxes, damages and charges of every
kind and nature relating to the Demised Premises (except any payment on account
of interest and principal under any mortgages or deeds of trust) which may arise
or become due during the Term of this Lease shall be paid by Tenant.



6th           Proportionate Share.
 
1)
The approximate rentable area of the Demised Premises leased to Tenant is
approximately 27,035 square feet.  The total rentable area of the building of
which the Demised Premises are a part is approximately 54,938 square feet.
Tenant's share of costs and charges, if applicable, as set forth in this Lease
shall be determined by dividing the rentable square footage of the Demised
Premises by the total rentable square footage of the building of which the
Demised Premises is a part (“Tenant’s Proportionate Share”).  As of the
Commencement Date it is, therefore, established that Tenant's Proportionate
Share is forty nine and twenty one one-hundredths percent (49.21%).



 
2)
Tenant’s Proportionate Share shall be adjusted from time to time as appropriate
based upon adjustments to the total square footage of the building and/or the
square footage rented by Tenant.



7th           Operating Expenses.
 
1)
It is understood and agreed that in addition to the Base Rent to be paid by
Tenant during the Term of this Lease and any renewals thereof, Tenant shall pay
to Landlord Tenant’s Proportionate Share of all taxes, assessments, water rents,
rates and charges, sewer rents and other governmental impositions. Tenant shall
also pay Tenant’s Proportionate Share of Landlord’s cost of the operation of
common area appurtenances, the maintenance, and repairs of and for the building
of which the Demised Premises are a part, the maintenance, repair and
replacement of the parking lot, sidewalks, curbs and landscaped areas, which
shall include but not necessarily be limited to the following: cleaning,
sweeping, snow removal, striping, landscaping, insurance, lighting, trash
removal, and policing if  necessary, plus an administrative charge of fifteen
percent (15%) of said costs (“Operating Expenses”).



 
2)
Nothing herein contained shall require or be construed to require Tenant to pay
any inheritance, estate, succession, transfer, gift, franchise, corporation,
income or profit tax, or capital levy that is or may be imposed upon or that is
or may be payable by Landlord, its successors or assigns.



 
3)
Commencing on the Commencement Date, Tenant shall pay monthly Tenant’s
Proportionate Share of Operating Expenses based upon Landlord’s reasonable
estimate of the current year expenses due from Tenant. Thereafter, Landlord
shall provide an actual statement of expenses to Tenant on a calendar year basis
and Tenant shall pay or receive a credit for the difference between the actual
amount and the estimate.  Tenant's subsequent monthly estimated payments shall
be adjusted accordingly.   Upon Tenant's request, Landlord shall provide to
Tenant copies of invoices substantiating the statement of actual expenses.  To
the extent that Landlord incurs expenses that are disproportionately allocable
to Tenant as a result of Tenant's occupancy as  determined by Landlord, Tenant's
Proportionate Share shall not apply to said disproportionate expense items and
Tenant shall pay the amount that is actually incurred by Landlord as a result of
its tenancy.



 
4)
Landlord’s cost for regular HVAC maintenance to units servicing the Demised
Premises shall be billed monthly to Tenant as a separate item.



 
5)
Should Tenant's maintenance or service requirements exceed the standard supplied
to the other tenants of the Property, Tenant shall pay the additional costs
attributable to such extra requirements.  Said additional costs will be billed
to Tenant either (i) as incurred or (ii) with the annual Operating Expense
reconciliation, in the sole discretion of Landlord.



 
6)
All taxes, charges, costs and expenses which Tenant assumes or agrees to pay
under any provisions of this Lease together with all interest and penalties that
may accrue thereon in the event of Tenant's failure to pay the same as herein
provided shall be deemed to be Additional Rent and, in the event of non-payment,
Landlord shall have all the rights and remedies herein provided in the case of
non-payment of Rent.



8th
Taxes, Licenses and Fees.  Tenant shall make timely payment of all ad valorem or
other taxes and assessments levied upon Tenant’s stock of merchandise, fixtures,
furnishings, furniture, equipment, supplies and other property located on or
used in connection with the Demised Premises and of all privilege and business
licenses, fees, taxes and similar charges.



9th           Tenant's Electric Responsibility.
 
1)
All electrical current utilized by Tenant within the Demised Premises,
including, without limitation, HVAC shall be at Tenant's sole cost and
expense.  Landlord shall not be liable for any inconvenience or harm caused by
any stoppage or reduction of any utilities and services, and in no event shall
the stoppage of any utilities and services excuse Tenant from the timely payment
of Rent.



 
2)
Landlord may install a separate meter to measure Tenant’s use of electricity
and, in such event, Tenant shall, at Tenant’s sole cost and expense, arrange and
pay for all utilities and services required for the Demised Premises, including
payment of any deposit which may be required by the utility company.



 
3)
In the event a separate meter is not provided, then bills shall be rendered to
Tenant based upon an estimated amount of $15,770.00 per month.  The estimated
amount may be adjusted from time to time based upon changes in utility company
rates or if, in the judgment of Landlord, Tenant's demand and consumption varies
from this estimate.  The amount thereof shall be deemed to be Additional Rent
and shall be due and payable at the same time as the monthly installments of
Rent shall be due from Tenant.



10th           Tenant's Gas Usage Responsibility.
 
1)
Landlord shall provide Tenant heat at Tenant's sole cost and expense.  All gas
usage utilized by Tenant within the Demised Premises shall be strictly at
Tenant's sole cost and expense.  Landlord shall not be liable for any
inconvenience or harm caused by any stoppage or reduction of any utilities and
services, and in no event shall the stoppage of any utilities and services
excuse Tenant from the timely payment of Rent.



 
2)
Landlord may install a separate meter to measure Tenant's gas usage and, in such
event, Tenant shall, at Tenant’s sole cost and expense, arrange and pay for all
utilities and services required for the Demised Premises, including payment of
any deposit which may be required by the utility company.



 
3)
In the event a separate meter is not provided, then bills shall be rendered to
Tenant based upon an estimated amount of $5,632.00 per month.  The estimated
amount may be adjusted from time to time based upon changes in utility company
rates or if, in the judgment of Landlord, Tenant's demand and consumption varies
from this estimate.  The amount thereof shall be deemed to be Additional Rent
and shall be due and payable at the same time as the monthly installments of
Rent shall be due from Tenant



11th           Acceptance and Workletter.
 
1)
Landlord shall complete at its own expense and in a good and workmanlike manner
all of the alterations set forth on Exhibit B (“Landlord’s Work”) attached
hereto and made a part hereof.



 
2)
Tenant acknowledges that it has inspected and examined the Demised Premises and,
except as set forth in Exhibit B, has entered into this Lease without any
representations on the part of Landlord, its agents or representatives as to the
condition thereof, and, except as set forth in Exhibit B,  is leasing and
accepting the Demised Premises “as-is” and “where-is”.  No representations or
promises, except as specified herein, have been made by or on behalf of
Landlord, its agents, employees or representatives, or by any real estate
broker, prior to or at the execution of this Lease, and Landlord is not bound
by, and Tenant will make no claim on account of, any representation, promise or
assurance, expressed or implied, with respect to conditions, repairs,
improvements, services, accommodations, concessions or any other matter, other
than as contained herein.



 
3)
Landlord shall at Tenant’s sole cost and expense complete in a good and
workmanlike manner and in compliance with all government rules and regulations
all of the alterations set forth on Exhibit B-1 (“Tenant’s Work”) attached
hereto and made a part hereof. Tenant has this day paid $60,000.00 to Landlord,
which represents an estimated twenty percent (20%) downpayment of Landlord’s
estimated cost of Tenant’s Work.  Upon completion of Tenant’s Work, Landlord
shall provide Tenant with a statement of the actual costs of Tenant’s Work and
Tenant shall pay the balance due to the Landlord in equal monthly installments
over the remaining term of the Lease beginning upon receipt of said statement



12th           Commencement Date.
 
1)
The Commencement Date shall be earlier or later than the date set forth at the
beginning of this Lease under the following circumstances:



 
a)    The Lease will not commence until the work listed in Exhibit B, to be
performed by Landlord, is substantially completed, unless Tenant chooses to
occupy the Demised Premises, or any part thereof, prior to substantial
completion, in which case the Commencement Date shall be the date of said
occupancy by Tenant and the Expiration Date shall be the last day of the month
immediately preceding the 3rd anniversary of the Commencement Date.



 
b)    Except as provided in the preceding paragraph, the Commencement Date will
not be altered if the work listed in Exhibit B, to be performed by Landlord, is
not substantially completed due to (i)changes requested by Tenant to Exhibit B
after this Lease was executed or (ii) the failure of Tenant to promptly provide
Landlord with any information necessary for the timely completion of the work
listed in Exhibit B or (iii) the failure of Tenant to cooperate with Landlord in
completion of the work listed in Exhibit B to such an extent as to cause the
delay.



 
2)    If the Commencement Date occurs other than on the first day of a month,
the Expiration Date shall be the last day of the calendar month in which the 3rd
anniversary of the Commencement Date occurs. Substantial completion shall be
deemed to have occurred even though (i) minor details of Landlord’s work remain
to be done, provided such details do not materially interfere with the Tenant’s
occupancy of the Demised Premises, or (ii) any work or installation other than
Landlord’s work being performed by Tenant itself has not been completed.



 
3)
Landlord shall not be liable for failure to give possession of the Demised
Premises, or any part thereof,  upon the Commencement Date by reason of the fact
that the Demised Premises, or any part thereof, are not ready for occupancy, or
due to a prior tenant holding over in the Demised Premises or due to any other
person being in possession of the Demised Premises or for any other reason.



13th
Repairs and Care.  Tenant has examined the Demised Premises and has entered into
this Lease without any representation on the part of Landlord as to the
condition thereof except as set forth in the Lease.  Tenant shall take good care
of the Demised Premises and shall at Tenant’s sole cost and expense, make all
repairs, including painting and decorating, and shall maintain the Demised
Premises in good condition and state of repair.  Tenant shall neither encumber
nor obstruct the sidewalks, driveways, yards, entrances, hallways and stairs in
and about the Property, but shall keep and maintain the same in a neat and clean
condition as to its own activities, free from debris, trash and refuse.



14th
Glass,  Damage and Repairs.  In case of the destruction of or any damage to the
glass in the Demised Premises, or the destruction of or damage of any kind
whatsoever to the Property, which is caused by the carelessness or negligence on
the part of Tenant or Tenant’s agents, employees, guests licensees, invitees,
subtenants, assignees or successors, Tenant shall promptly repair at its sole
cost and expense said damage or replace or restore said glass at Tenant’s sole
cost and expense.



15th
Utilities.  Tenant shall be responsible for the cost of the prompt repair of any
utility, ventilating, heating, air conditioning, electrical, gas and other
utility lines within the Demised Premises, except if damage outside the Demised
Premises is caused by the acts or omissions of Tenant, its agents, servants or
employees, in which event Tenant shall likewise be responsible for the cost of
repair of such damage outside the Demised Premises. Landlord will guarantee the
HVAC and electrical systems for the period of one (1) year from the Commencement
Date except in the case where damage is due to the acts or omissions of Tenant,
including, but not limited to, Tenant’s failure to reimburse Landlord its HVAC
maintenance charges.  Landlord shall not be liable for any inconvenience or harm
caused by any stoppage or reduction of any utilities and services, and in no
event shall the stoppage or reduction of any utilities and services excuse
Tenant from the timely payment of Rent.



16th           Alterations and Improvements.
 
1)
No alterations, additions or improvements shall be made, and no climate
regulating, air conditioning, cooling, heating or sprinkler systems, television
or radio antennas, heavy equipment, apparatus or fixtures, shall be installed in
or attached to the Demised Premises, without the prior written consent of
Landlord, which shall not be unreasonably withheld, and the issuance of all
required permits from all government agencies having jurisdiction.  Except as
provided below, all such alterations, additions or improvements attached to the
Demised Premises shall belong to and become the property of Landlord and be
surrendered with the Demised Premises and as a part thereof upon the expiration
or sooner termination of this Lease, without hindrance, molestation or injury.



 
2)
Provided that Tenant is not in default of any of the terms of this Lease, Tenant
shall have the right to remove any trade fixtures which were installed at
Tenant’s sole cost and expense; provided, however, that (i) Tenant shall not
remove any equipment, furnishings or mechanical fixtures that are fixed in place
and mechanically or electrically connected to the building and/or its systems
and (ii)Tenant shall restore the Demised Premises to the condition existing
prior to the installation of the trade fixtures which are removed, reasonable
wear and tear excepted.



17th
Construction Lien.  If any construction, mechanics’ or other liens shall be
created or filed against the Demised Premises by reason of labor per­formed or
materials furnished for Tenant in the creation, construction, completion,
alteration, repair or addition to any building or improvement, Tenant shall, at
Tenant’s sole cost and expense within ten (10) business days of Landlord’s
notice to Tenant of its filing, cause such lien or liens to be satisfied and
discharged of record together with any other liens that may have been
filed.  Failure to discharge said liens within the aforesaid ten (10) business
day period shall entitle Landlord to resort to such remedies as are provided
herein in the case of any default of this Lease, in addition to any remedies
permitted by law.



18th
Tenant Loans and Landlord Subordination.  Should Tenant desire to use its
property located within the Demised Premises as collateral on any loan, Landlord
shall not be required to execute any documents evidencing its consent and
subordination to any such loan unless and until Landlord has been provided with
true copies of all of the loan documents, including, but not limited to, the
note, the security agreement and a complete description of the proposed
collateral.  Any such consent and subordination documents shall be in a form and
under terms and conditions that are acceptable to Landlord.



19th
Signs.  Tenant shall not place any signs of any kind whatsoever upon, in or
about the Property or any part thereof, except of a design and structure and in
or at such places as may be indicated and consented to by Landlord in
writing.  In case Landlord or Landlord’s agents, employees or representatives
shall deem it necessary to remove any such signs in order to paint or make any
repairs, alterations or improvements in or upon the Property or any part
thereof, they may be so removed, but shall be replaced at Landlord’s expense
when the said repairs, alterations or improvements shall have been
completed.  Any signs permitted by Landlord shall at all times conform with all
municipal ordinances or other laws and regulations applicable
thereto.  Landlord’s consent shall not be required for signs placed within the
Demised Premises which are not visible from outside the Demised Premises.



20th
End of Term.  Upon the Expiration Date or sooner termination of this Lease,
Tenant shall:  (a) leave the Demised Premises in a “broom clean” condition;  (b)
remove all of Tenant’s property;  (c) remove all signs in and about the Demised
Premises and restore that portion of the Demised Premises on which they were
placed;  (d) repair all damage caused by moving; and (e) return the Demised
Premises to Landlord in the same condition as it was at the beginning of the
Term (i.e. after all work on exhibit B has been completed), except for normal
wear and tear.



21st
Removal of Tenant’s Property.  Any equipment, fixtures, goods or other property
of Tenant not removed by Tenant upon the expiration or sooner termi­nation of
this Lease or upon any quitting, vacating or abandonment of the Demised Premises
by Tenant, or upon Tenant’s eviction, shall be considered as abandoned and
Landlord shall have the right, without any notice to Tenant, to sell or
otherwise dispose of the same, at the sole cost and expense of Tenant, and shall
not be accountable to Tenant for any part of the proceeds of such sale, if any.



22nd
Compliance with Laws, Etc.  Tenant shall promptly comply with (i) all laws,
ordinances, rules, regulations, requirements and directives of the Federal,
State and Municipal governments or public authorities and of all of their
departments, bureaus and subdivisions, applicable to and affecting the Demised
Premises, its use and occupancy, for the correction, prevention and abatement of
nuisances, violations or other grievances in, upon or connected with the Demised
Premises, during the Term; and (ii) all orders, regulations, requirements and
directives of the Board of Fire Underwriters or similar authority; and (iii) the
requirements of any insurance companies which have issued or are about to issue
policies of insurance covering the Property and/or its contents, for the
prevention of fire or other casualty, damage or injury, at Tenant’s sole cost
and expense.



23rd           Environmental Matters.
 
1)
Tenant warrants and represents that, with respect to maintenance and operations
thereon of the Demised Premises and any other premises that it occupies anywhere
in the United States, it is in compliance with all laws, ordinances, rules,
regulations and policies of any government authority having jurisdiction
regarding the environment, human health or safety (collectively, “Environmental
Laws”), including, but not limited to, its storage and use of chemicals, its
generation and disposal of hazardous wastes and the training, education and
safety of its employees.



 
2)
Tenant shall remain in compliance with the above representations during its
entire occupancy of the Property or any part thereof.



 
3)
Landlord and Landlord’s agents, employees or other representatives shall have
the right to demand documentation supporting these representations.  The failure
of Tenant to supply any documentation so demanded within thirty (30) days of
written notice of such demand (or immediately in the case of an emergency or
suspected violation) shall entitle Landlord to the option of canceling this
Lease, and the Term hereof is hereby expressly limited accordingly.



 
4)
Tenant shall comply with all of the terms of Exhibit C which is attached hereto
and made a part hereof.



24th
Restriction of Use.

 
1)    Tenant shall not occupy or use the Demised Premises or any part thereof,
nor permit or suffer the same to be occupied or used for any purposes other than
for the Use, nor for any purpose deemed unlawful, disreputable, or
extra-hazardous on account of fire or other casualty, nor in a manner which
interferes with other tenants in the beneficial use of their premises.



 
2)    Tenant covenants and agrees not to suffer, allow or permit any offensive
or obnoxious vibration, noise, odor or other undesirable effect to emanate from
the Demised Premises or from any machine, equipment or other installation
therein, or otherwise suffer, allow or permit the same to constitute a nuisance
or otherwise interfere with the safety, comfort or convenience of  Landlord or
any of the other tenants or occupants of the building or their customers,
clients, patron, guests, agents or invitees, or any others lawfully in or upon
the Property.  Tenant, and its employees, customers, clients, patrons, guests,
agents or invitees, shall not make or commit any unreasonable noises or
disturbances of any kind in the Demised Premises, nor anywhere else on the
Property, nor mark or defile the water closets, toilet rooms or the walls,
windows, doors or any other part of the Property, nor interfere in any way with
other tenants or those having business in the Property.  Tenant, and its
employees, customers, clients, patrons, guests, agents or invitees, shall comply
with the State of New Jersey’s law regarding smoking in pubic places and will
only smoke in designated areas.



 
3)    Tenant shall not conduct, nor permit any other person to conduct, any
auction upon the Demised Premises. Tenant shall not permit the Demised Premises
to be used for gambling or any other illegal activity. Canvassing, soliciting
and peddling on the Property are prohibited, and Tenant shall cooperate to
prevent the same.



25th           Assignment and Sublet.
 
1)
Tenant shall not, without the prior written consent of Landlord, assign,
mortgage or hypothecate this Lease, nor sublet or sublease the Demised Premises
or any part thereof or permit any other person or business to use the Demised
Premises except as permitted in this 25th Section .  If Tenant shall be a
corporation, limited liability company or partnership, a transfer of a
controlling interest of Tenant shall be deemed an assignment of this Lease and
subject to the provisions of this Section.  The provisions of this Section shall
be binding upon the legal representatives of Tenant and every person to whom
Tenant’s interest under this Lease passes by operation of law or otherwise.



 
2)    Provided Tenant is not in default under any of the terms or conditions of
this Lease, Landlord will not unreasonably withhold consent to a partial sublet
of the Demised Premises, provided that Tenant remains in occupancy of the
Demised Premises and that the subtenant does not violate any of the terms of
this Lease.



 
3)    If Tenant requests Landlord’s consent to an assignment of this Lease or a
subletting of all or any part of the Demised Premises, Tenant shall submit to
Landlord:  (i) the name of the proposed assignee or subtenant; (ii) the terms of
the proposed assignment or subletting; (iii) the nature of the proposed assignee
or subtenant’s business and its proposed use of the Demised Premises; (iv) such
information as to the financial responsibility and general reputation of the
proposed assignee or subtenant as Landlord may require; and (v) a summary of
plans and specifications for revising the floor layout of the Demised Premises.



 
4)
Upon receipt of all such information from Tenant, Landlord shall have the
option, to be exercised in writing within thirty (30) days after such receipt,
to cancel and terminate this Lease if the request is to assign this Lease or to
sublet all or substantially all of the Demised Premises or, if the request is to
sublet a portion of the Demised Premises only, to cancel and terminate this
Lease with respect to such portion, in each case as of the date set forth in
Landlord’s notice of exercise of such option which shall not be less than sixty
(60)  nor more than ninety (90) days after the date of such notice.  If Landlord
shall fail to exercise its option to cancel and terminate this Lease with
respect to all or a part of the Demised Premises as above provided, Landlord
shall not thereby be deemed to have consented to the proposed assignment or
subletting, unless, prior to the expiration of the aforesaid thirty (30) day
period, Landlord shall have delivered its written consent thereto to Tenant.



 
5)
If Landlord shall cancel this Lease in whole or in part as above provided,
Tenant shall surrender possession of the Demised Premises, or the portion of the
Demised Premises which is the subject of the request, as the case may be, on the
date set forth in such notice in accordance with the provisions of this Lease
relating to surrender of the Demised Premises.  If this Lease shall be cancelled
as to a portion of the Demised Premises only, (i) the Rent payable by Tenant
hereunder shall be adjusted proportionately by multiplying the Rent then in
effect by a fraction, the numerator of which is the number of rentable square
feet in the portion of the Demised Premises to be retained and the denominator
of which is the rentable square feet of the entire Demised Premises leased at
the time of Tenant’s request for consent to the assignment or sublet, and (ii)
Landlord, at Landlord’s expense, shall have the right to make any alterations to
the Demised Premises required, in Landlord’s judgment, to make the portion of
the Demised Premises surrendered a self-contained rental unit with access
through corridors to any and all common areas, elevators, toilets and amenities
serving such space.  At Landlord’s request, Tenant shall execute and deliver an
agreement, in form satisfactory to Landlord, setting forth any modifications to
this Lease contemplated or resulting from the operation of this
Section;  however, neither Landlord’s failure to request such agreement nor
Tenant’s failure to execute such agreement shall vitiate the effect of any
cancellation pursuant to this Section.



 
6)
Notwithstanding any assignment or sublet, Tenant shall not be released from any
obligation under this Lease without the express written consent of Landlord,
which consent may be withheld in Landlord’s sole discretion.



26th
Access to Demised Premises.  Tenant agrees that Landlord and Landlord’s agents,
employees or other representatives, shall have the right to enter into and upon
the Demised Premises or any part thereof, at all reasonable hours and with
reasonable notice, for the purpose of examining the same or making such repairs
or alterations therein as may be necessary for the safety and preservation
thereof as determined in Landlord’s sole and absolute discretion.  This clause
shall not be deemed to be a covenant by Landlord nor be construed to create an
obligation on the part of Landlord to make such inspection or repairs.  Landlord
shall have the right to enter the Demised Premises at any time without notice to
Tenant in case of emergency. In all cases of entry by Landlord, Landlord shall
use commercially reasonable efforts to minimize disruption of Tenant’s use of
the Demised Premises.



27th           Reimbursement of Landlord.
 
1)
If Tenant shall fail or refuse to comply with or perform any conditions and
covenants of this Lease, Landlord may, if Landlord so elects, carry out and
perform such conditions and covenants, at the cost and expense of Tenant, and
the said cost and expense shall be payable on demand, or at the option of
Landlord shall be added to the installment of Rent due immediately thereafter
but in no case later than one (1) month after such demand, whichever occurs
sooner, and shall be due and payable as such. This remedy shall be in addition
to such other remedies as Landlord may have hereunder by reason of the breach by
Tenant of any of the covenants and conditions contained in this Lease.



 
2)
Tenant shall pay all legal fees and expenses incurred by Landlord in (i)
enforcing or modifying the terms of the Lease, (ii) commencing and prosecuting a
suit for the recovery of the Demised Premises, damages or any amounts owed to
Landlord, (iii) commencing and prosecuting a declaratory action, (iv)
prosecuting the Landlord’s rights in any bankruptcy proceeding involving the
Tenant, (v) defending an action or counterclaim brought by Tenant, (vi)
preparing for or appearing in an arbitration, mediation or other non-judicial
proceeding and (vii) connection with the enforcement of any post-judgment
collection remedy.



28th
Late Charges, Returned Check Charges, Etc..  Tenant hereby acknowledges that
late payment by Tenant to Landlord of Rent or other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult to ascertain.  Accordingly:



 
1)
If any installment of Rent or any sum due from Tenant shall not be received by
Landlord or Landlord's designee within seven (7) days after the due date then
Tenant shall pay to Landlord a late charge equal to ten percent (10%) of such
overdue amount.



 
2)
If any Tenant check deposited by Landlord is returned unpaid, Tenant shall pay
to Landlord a returned check charge equal to two (2) times the amount charged to
Landlord by Landlord’s Bank.



 
3)
If two (2) or more Tenant checks are returned to Landlord in any twelve (12)
month period, Landlord shall have the right to require all charges due from
Tenant for the balance of the Term to be paid by certified check, bank check or
money order.



 
4)
If and when any installment of Rent or any sum due from Tenant has not been paid
within ninety (90) days after the due date, then Landlord shall have the right
from the ninety-first (91st) day forward to charge interest on Tenant’s entire
unpaid balance at the rate of eight percent (8%) per annum until all Rent due
from Tenant has been received by Landlord.



 
5)
Any such late charge, returned check charge and/or interest charge, if not
previously paid, shall, at the option of the Landlord, be added to and shall
become part of the succeeding rental payment to be made hereunder and shall be
deemed to constitute Additional Rent.



6)  
Late charges, returned check charges and interest charges shall be in addition
to and not in lieu of any other remedy Landlord may have and is in addition to
any reasonable fees and charges of any agents or attorneys Landlord may employ
as a result of any default under this Lease.



29th
Default;  Remedies upon Tenant’s Default.  If there should occur any default on
the part of Tenant in the performance of any conditions and cove­nants herein
contained including, without limitation, the payment of Rent when due, or if
during the Term hereof the Demised Premises or any part thereof shall be or
become abandoned or deserted, vacated or vacant, or should Tenant be evicted by
summary proceedings or otherwise, Landlord, in addition to any other remedies
herein contained or as may be permitted by law, may either by force or
otherwise, without being liable for prosecution therefor or for damages,
re-enter the Demised Premises and have and again possess and enjoy the same; and
as agent for Tenant or otherwise, re-let the Demised Premises and receive the
rents therefor and apply the same, first to the payment of such expenses,
reasonable attorney fees and costs, as Landlord may have incurred in the
re-entering and repossessing of the same and in making such repairs and
alterations as may be necessary; and second to the payment of the Rent due
hereunder. Tenant shall remain liable for such Rent as may be in arrears and
also the Rent as may accrue subsequent to the re-entry by Landlord, to the
extent of the difference between the Rent reserved hereunder and the Rent, if
any, received by Landlord during the remainder of the unexpired term hereof,
after deducting the aforementioned expenses, fees and costs; the same to be paid
as such deficiencies arise and are ascertained each month.  Landlord shall have
the right to elect to terminate the Term by giving notice of such election, and
the effective date thereof, to Tenant and to receive Termination Damages,
defined as the amount which, at the time of actual payment thereof to Landlord,
is the sum of :



 
1)
all accrued but unpaid Rent;



 
2)
the present value (calculated using the most recently available (at the time of
calculation) published weekly average yield on United States Treasury securities
having maturities comparable to the balance of the then remaining Term) of the
sum of all payments of Rent remaining due (at the time of calculation­) until
the date the Term would have expired (had there been no election to terminate it
earlier) less the present value (similarly calculated) of all payments of Rent
to be received through the end of the Term (had there been no election to
terminate it earlier) from a lessee, if any, of the Demised Premises under
commercially reasonable terms existing at the time of calculation (and it shall
be assumed for purposes of such calculations that (i) the amount of future
Additional Rent due per year under this Agreement will be equal to the average
Additional Rent per month due during the twelve (l2) calendar months immediately
preceding the date of any such calculation, increasing annually at a rate of
eight percent (8%) compounded; and  (ii) if any calculation is made before the
end of the first full calendar year of occupancy under this Lease, operating
expenses may be extrapolated based on the year-to-date experience of Landlord);



 
3)
Landlord's cost of demolishing any leasehold improvements to the Demised
Premises; and



 
4)
that amount, which as of the occurrence of the default on the part of Tenant,
bears the same ratio to the costs, if any, incurred by Landlord (and not paid by
Tenant) in building out the Demised Premises in accordance with this Lease as
the number of months remaining in the Term (immediately before the occurrence of
the said default) bears to the number of months in the entire Term (immediately
before the occurrence of the said default).



30th
Termination on Default.  Upon the occurrence of any of the contingencies set
forth in  the 29th Section of this Lease, or should Tenant be adjudicated a
bankrupt, insolvent or placed in receivership, or should proceedings be
instituted by or against Tenant for bankruptcy, insolvency, receivership,
agreement of composition or assignment for the benefit of creditors, or if this
Lease or the estate of Tenant hereunder shall pass to another by virtue of any
court proceedings, writ of execution, levy, sale or by operation of law,
Landlord may, if Landlord so elects, at any time thereafter, terminate this
Lease and the Term hereof, upon giving to Tenant or to any trustee, receiver,
assignee or other person in charge of or acting as custodian of the assets or
property of Tenant, five (5) days notice. Upon the giving of such notice, this
Lease and the Term hereof shall end on the date fixed in such notice as if the
said date was the date originally fixed in this Lease for the expiration hereof;
and Landlord shall have the right to remove all persons, goods, fixtures and
chattels therefrom, by force or otherwise, without liability for damages.



31st
Tenant’s Right to Cure.  Anything in this Lease to the contrary notwithstanding,
in the event of a default under the terms, covenants, provisions and conditions
of this Lease other than the vacating by Tenant of the Demised Premises, Tenant
shall have the right to cure and correct the same but only within the following
specified periods next following receipt of notice from Landlord specifying said
event of default:



 
1)
five (5) days with respect to defaults in the payment of Rent; and



 
2)
sixty (60) days with respect to an adjudication of bankruptcy of Tenant or any
assignment by Tenant for the benefit of its creditors; and



 
3)
thirty (30) days with respect to all other acts of default; and if the
correction of the said event of default requires the performance by Tenant of
any work which cannot reasonably be performed within such time period, the said
period shall be extended until said work is completed provided that Tenant
commences the performance of said work and thereafter promptly and diligently
pursues said work to completion.  In any such event, Tenant shall furnish
Landlord with written evidence of its acts and efforts in the performance and
completion of any said work and Tenant shall indemnify and hold harmless the
Landlord and each mortgagee of the Property from and against any and all
liabilities, damages, claims, losses, judgments, causes of action, costs and
expenses (including the reasonable fees and expenses of counsel) which may be
incurred by the Landlord or any such mortgagee relating to or arising out of the
Tenant's failure to complete the work within the time required hereunder.



32nd
Non-Waiver by Landlord.  The various rights, remedies, options and elections of
Landlord expressed herein are cumulative, and the failure of Landlord to enforce
strict performance by Tenant of the conditions and covenants of this Lease or to
exercise any remedy herein conferred or the acceptance by Landlord of any
installment of Rent after any breach by Tenant, in one or more instances, shall
not be construed or deemed to be a waiver or a relinquishment for the future by
Landlord of any such conditions, covenants, options, elections or remedies, but
the same shall continue in full force and effect.



33rd
Waiver of Redemption.  Upon the expiration or sooner termination of this Lease
or in the event of entry of judgment for the recovery of possession of the
Demised Premises in any action or proceeding, or if Landlord shall enter the
Demised Premises by process of law or otherwise, Tenant, for itself and all
persons claiming through or under Tenant, including, but not limited to, its
creditors, hereby waives and surrenders any right or privileges of redemption
provided or permitted by any statute, law or decision now or hereafter in force,
to the extent legally authorized, and does hereby waive and surrender all rights
or privileges which it may or might have under and by reason of any present or
future law or decision, to redeem the Demised Premises or for a continuation of
this Lease after having been dispossessed or ejected therefrom by process of
law, or otherwise.  Such expiration or termination shall not release or
discharge any obligation of Tenant to pay Rent or any other liability incurred
by reason of any covenant herein contained on the part of Tenant to be
performed.



34th           Renewal Option.
 
1)
Tenant has the option to renew for one (1) successive one (1) year term(s) upon
six (6) months written notice to Landlord prior to the expiration of the term of
this Lease, time being of the essence; provided, however, that Tenant is not in
default under any of the terms and conditions of this Lease and no event has
occurred which with the giving of notice,  passage of time, or both, would
constitute an event of default on the date (i) this option is exercised and (ii)
the renewal term commences.  Base Rent for the renewal term shall be increased
by the greater of five percent (5%) or  the increases (if any) in the Consumer
Price Index as published by the U.S. Department of Labor (“CPI”).  Base Rent for
the renewal term shall be determined (and shall be effective for the entire then
operative lease years in the renewal term) by multiplying the annualized Base
Rent in the last month of the prior term by the greater of a) five percent (5%)
or b) a fraction, the denominator of which fraction shall be the CPI figure for
the month which is two (2) months prior to the month in which the Commencement
Date occurred (the “CPI Month”) and the numerator of which fraction shall be the
figure published for the corresponding month in the preceding lease year.  The
CPI used shall be the All Urban Consumers (CPI-U), U.S. City Average.



 
2)
Should the CPI cease to be published, then the closest similar published index
by an agency of the U.S. Government shall be substituted.  Should there be no
such substitute, the parties hereto shall, under the rules of the American
Arbitration Association, agree to a substitute formula or source, designed to
accomplish the same original purpose of this provision.



35th
Limitations.  Any claim, demand, right or defense by Tenant that arises out of
this Lease, or the negotiations that preceded this Lease, shall be barred unless
Tenant commences an action thereon, or interposes a defense by reason thereof,
within six (6) months after the date of the inaction, omission, event or action
that gave rise to such claim, demand, right or defense.  Tenant acknowledges and
understands, after having consulted with its legal counsel, that the purpose of
this Section is to shorten the period within which Tenant would otherwise have
to raise such claims, demands, rights or defenses under applicable Laws.



36th
Not Used.



37th
Not Used.



38th
Casualty Insurance. Landlord shall carry insurance for fire, extended coverage,
vandalism, malicious mischief and other endorsements deemed advisable by
Landlord, insuring all improvements on the Property, including the Demised
Premises and all leasehold improvements thereon and appurtenances thereto
(excluding Tenant's merchandise, trade fixtures, furnishings, equipment and
personal property) for the full insurable value thereof, with such deductibles
as Landlord deems advisable.  The cost of such insurance shall be included in
Operating Expenses.



39th
Right to Exhibit.  Tenant agrees from time to time to permit Landlord and
Landlord’s agents, employees or other representatives to enter and show the
Demised Premises to persons wishing to rent or purchase the same, and Tenant
agrees that on and after six (6) months next preceding the expiration of the
Term, Landlord or Landlord’s agents, employees or other representatives shall
have the right to place notices on the front of the Property or the Demised
Premises or any part thereof, offering the same for rent or for sale; and Tenant
hereby agrees to permit the same to remain thereon without hindrance or
molestation.



40th
Mortgage Priority.  This Lease shall not be a lien against the Property in
respect to any mortgages that may hereafter be placed upon said Property.  This
Lease is subject and subordinate to all ground or underlying leases and to all
mortgages that may now or hereafter affect the Property, including all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages.  The recording of any such mortgage or
mortgages shall have preference and precedence and be superior and prior in lien
to this Lease, irrespective of the date of recording.  This clause shall be
self-operative and no further instrument of subordination shall be required by
any ground lessor or by any mortgagee in order to effectuate such subordination.



41st
Certification.   Tenant/Landlord shall, without charge, and at any time during
the Term execute and promptly deliver to Landlord/Tenant or its agent, within
ten (10) days after written request from Landlord/Tenant or its agent, as the
case may be, its certification as to:  (i) whether this Lease has been modified
or amended, and if so, the date, substance and manner of such modification or
amendment; (ii) as to the validity and force and effect of this Lease; (iii) as
to the existence of any default hereunder, and if so, the nature, scope and
extent thereof; (iv) as to the existence of any offsets, counterclaims or
defenses on the part of Tenant/Landlord, and if so, the nature, scope and extent
thereof; (v) as to the commencement and termination dates of the Term; (vi) as
to the dates to which Rent has been paid; (vii) such financial and other credit
information as Landlord/Tenant may reasonably request in connection with any
prospective financing or sale of the Demised Premises or the Property; and
(viii) as to any other matters as may reasonably be so requested.  Any such
certificate may be relied upon by Landlord/Tenant and any other person, firm or
corporation to whom the same may be exhibited or delivered, and Tenant/Landlord
shall be bound by the contents of such certificate.  A refusal by
Tenant/Landlord to execute and deliver such certificate in accordance with the
provisions of this Section shall entitle Landlord/Tenant to the option of
canceling this Lease on five (5) days notice.



42nd
Attornment.  Neither the foreclosure of any mortgage affecting the Demised
Premises, nor the institution of any suit, action, summary, or other proceeding
by Landlord or any mortgagee, nor the sale, conveyance or transfer of the
Demised Premises by Landlord, shall result, by operation of law or otherwise, in
the cancellation or termination of this Lease or the obligations of Tenant
hereunder, and Tenant covenants and agrees to attorn to Landlord, the holder of
any mortgage, or the purchaser, grantee, or transferee of the Demised Premises.



43rd
Condemnation and Eminent Domain.  If the land and Property of which the Demised
Premises are a part, or any portion thereof, shall be taken under eminent domain
or condemnation proceedings, or if suit or other action shall be instituted for
the taking or condemnation thereof, or in lieu of any formal condemnation
proceedings or actions, Landlord shall grant an option to purchase and or shall
sell and convey the Property or any portion thereof, to the governmental or
other public authority, agency body or public utility seeking to take the
Property or any portion thereof, then this Lease, at the option of Landlord,
shall terminate, and the Term hereof shall end as of such date as Landlord shall
fix by notice in writing as if such date were the date designated as the last
day of the Term set forth above; and Tenant shall have no claim or right to
claim or be entitled to any portion of any amount which may be awarded as
damages or paid as the result of such condemnation proceedings or paid as the
purchase price for such option, sale or conveyance in lieu of formal
condemnation proceedings; and all rights of Tenant to damages, if any, are
hereby assigned to Landlord. Tenant agrees to execute and deliver any
instruments promptly upon demand, at the expense of Landlord, as may be deemed
necessary or required to expedite any condemnation proceedings or to effectuate
a proper transfer of title to such governmental or other public authority,
agency, body or public utility seeking to take or acquire the Property or any
portion thereof.  Tenant covenants and agrees at its sole cost and expense to
vacate the Demised Premises, remove all Tenant’s personal prop­erty therefrom
and deliver up peaceable possession thereof to Landlord or to such other party
designated by Landlord in the aforementioned notice.  Failure by Tenant to
comply with any provisions in this clause shall subject Tenant to such costs,
expenses, damages and losses as Landlord may incur by reason of Tenant’s breach
hereof including, without limitation, attorneys’ fees.



44th
Fire and other Casualty.  In case of fire or other casualty affecting the
Demised Premises, Tenant shall give immediate notice to Landlord or, in case of
fire or other casualty affecting the Property other than the Demised Premises,
Tenant shall give immediate notice to Landlord upon Tenant obtaining knowledge
of such fire or casualty.  If the Demised Premises shall be partially damaged by
fire, the elements or other casualty, Landlord shall repair the same as speedily
as practicable, but Tenant’s obligation to pay the Rent hereunder shall not
cease.  If, in the opinion of Landlord, the Demised Premises is so exten­sively
and substantially damaged as to render them untenantable, then the Rent shall
cease until such time as the Demised Premises shall be made tenantable by
Landlord.  However, if, in the opinion of Landlord, the Demised Premises is
totally destroyed or so extensively and substantially damaged as to require
practically a rebuilding thereof, then the Rent shall be paid up to the time of
such destruction and then and from thenceforth this Lease shall automatically
and without notice come to an end.  In no event however, shall the provisions of
this clause become effective or be applicable, if the fire or other casualty and
damage shall be the result of the carelessness, negligence or improper conduct
of Tenant or Tenant’s agents, employees, guests, licensees, invitees,
subtenants, assignees or successors.  In such case, Tenant’s liability for the
payment of the Rent and the performance of all the cov­enants, conditions and
terms hereof on Tenant’s part to be performed shall continue and Tenant shall be
liable to Landlord for the damage and loss suffered by Landlord.  If Tenant
shall have been insured against any of the risks herein covered, then the
proceeds of such insurance shall be paid over to Landlord to the extent of
Landlord’s costs and expenses to make the repairs hereunder, and such insurance
carriers shall have no recourse against Landlord for reimbursement.



45th
Liability Insurance.  Tenant, at Tenant’s sole cost and expense, shall obtain or
provide and keep in full force and effect for the benefit of Landlord, during
the Term, commercial general liability insurance, insuring Landlord against any
and all liability or claims of liability arising out of, occasioned by or
resulting from any accident or otherwise in or about the Demised Premises, for
injuries to any person or persons, for limits of not less than One Million and
00/100 Dollars ($1,000,000.00) for injuries to one person and Two Million and
00/100 Dollars ($2,000,000.00) for injuries to more than one person, in any one
accident or occurrence, for not less than One Million and 00/100 Dollars
($1,000,000.00) for loss or damage to the property of any person or
persons.  The policy or policies of insurance shall be of a company or companies
authorized to do business in the State in which the Property is located and
shall be delivered to Landlord, together with evidence of the payments of the
premiums therefor, not less than fifteen (15) days prior to the commencement of
the Term hereof or of the date when Tenant shall enter into possession,
whichever occurs sooner.  At least fifteen (15) days prior to the expiration or
termination date of any policy, Tenant shall deliver a renewal or replacement
policy with proof of the payment of the premium therefor. Landlord shall obtain
and maintain during the Term, commercial general liability insurance against
claims for bodily injury, personal injury, death or property damage occurring
on, in or about the Property or as a result of ownership of the facilities
located in the Property for limits of not less than One Million and 00/100
Dollars ($1,000,000.00) for injuries to one person and Two Million and 00/100
($2,000,000.00) for injuries to more than one person in any one accident or
occurrence, for not less than One Million and 00/100 Dollars ($1,000,000.00) for
loss or damage to the property of any person or persons.  Such policy shall
include a contractual liability endorsement and shall cover Landlord's indemnity
obligation described in Section 47.  The cost of such insurance shall be
included in Operating Expenses.  The amount of insurance to be carried by
Landlord shall be an amount Landlord deems reasonably necessary or appropriate
in connection with the use and operation of the Property and customarily carried
with respect to similar properties in Middlesex County, New Jersey or as any
mortgagee of Landlord may require.



46th
Tenant’s Indemnity.  Tenant, at its sole cost and expense agrees to and shall
indemnify, defend and hold and keep harmless Landlord and its agents,
representatives, employees, constituent members, successors and assigns, from
and against any and all claims, actions, demands and suits, for, in connection
with or resulting from any accident, injury or damage whatsoever (including,
without limitation, reasonable attorneys’ fees and actual out-of-pocket costs of
enforcement of this provision) caused to any person or property arising,
directly or indirectly, in whole or in part, out of the business conducted in or
the use of the Demised Premises, or occurring in, on or about the Demised
Premises, or arising, directly or indirectly, in whole or in part, from any act
or omission of Tenant or any concessionaire or subtenant or their respective
licensees, servants, agents, employees or contractors, or arising out of the
breach or default by Tenant of any term, provision, covenant or condition
contained in the Lease, and from and against any and all losses, costs,
expenses, judgments and liabilities incurred in connection with any claim,
action, demand, suit or other proceeding brought thereon.  This indemnity shall
include defending or resisting any proceeding, by attorneys reasonably
satisfactory to Landlord.  This indemnity shall be insured as a contractual
obligation under the policy of liability insurance Tenant is required to carry
hereunder.



47th
Landlord’s Indemnity.  Landlord, at its sole cost and expense agrees to and
shall indemnify, defend and hold and keep harmless Tenant and its agents,
representatives, employees, constituent members, successors and assigns, from
and against any and all claims, actions, demands and suits, for, in connection
with or resulting from any accident, injury or damage whatsoever (including,
without limitation, reasonable attorneys’ fees and actual out-of-pocket costs of
enforcement of this provision) caused to any person or property arising from any
negligence or willful misconduct of Landlord or its respective licensees,
servants, agents, employees or contractors, except to the extent due to the
negligence or willful misconduct of Tenant.



48th
Tenant’s Contents Insurance.  Tenant shall hold Landlord harmless and fully
indemnify Landlord against any claims for damages to Tenant’s contents, except
in the case of subrogation by an insurance company.  In addition to all other
insurance required hereunder, Tenant shall fully insure its contents located in,
on or about the Demised Premises, at full replacement value.  Tenant shall
furnish Landlord with a certificate of such insurance from time to time to
evidence the continued existence of said policy.  Said certificate shall clearly
state that such insurance may not be cancelled except upon ten (10) days written
notice to Landlord.  Should Tenant at any time fail to maintain said
contents  coverage, said failure shall not be a default hereunder but shall
constitute a defacto waiver of all rights of recovery against Landlord for any
loss or damage of any nature whatsoever to Tenant's property regardless of the
cause of said damage.



49th
Exculpation.  Notwithstanding anything to the contrary set forth in this Lease,
it is specifically understood and agreed by Tenant that there shall be
absolutely no personal liability on the part of Landlord or any individuals
associated with Landlord, including, but not limited to, any partners, members
or shareholders of Landlord nor joint venturers with Landlord nor any of their
successors, assignees, heirs, executors, administrators or personal and legal
representatives with respect to any of the terms, covenants and conditions of
this Lease, and Tenant shall look solely to the equity, if any, of Landlord in
the Property for the satisfaction of each and every remedy (including, without
limitation, equitable remedies) of Tenant in the event of any breach by Landlord
of any of the terms, covenants and conditions of this Lease to be performed by
Landlord; such exculpation of personal liability to be absolute and without any
exception whatsoever.



50th
Non-Liability of Landlord.  Neither Landlord nor any of its agents,
co-venturers, representatives, employees, constituent members, successors or
assigns shall be liable for any damage or injury which may be sustained by
Tenant or by any other person, nor shall Tenant have any right to claim an
eviction or constructive eviction as a consequence of: (i) any defect, latent or
apparent in the Demised Premises; or (ii) any change of conditions in the
Demised Premises; or (iii) the failure, breakage, leakage or obstruction of the
street or sub-surface; or (iv) the failure, breakage, leakage or obstruction of
the water, plumbing, steam, sewer, waste or soil pipes; or (v) the failure,
breakage, leakage or obstruction of the roof, walls, drains, leaders, gutters,
valleys, downspouts or the like; or (vi) the failure, breakage, leakage or
obstruction of the electrical, gas, power, conveyor, refrigeration, sprinkler,
air conditioning or heating systems; or (vii) the failure, breakage, leakage or
obstruction of  elevators or hoisting equipment; or (viii) any structural
failure; or (ix) the elements; or (x) any theft or pilferage; or (xi) any fire,
explosion or other casualty; or (xii) the carelessness, negligence or improper
conduct on the part of  any other tenant or of Landlord, or Landlord’s or this
or any other tenant’s respective agents, employees, guests, licensees, invitees,
subtenants, assignees or successors; or (xiii) any interference with,
interruption of or failure, beyond the control of Landlord, of any services to
be furnished or supplied by Landlord.  All property kept, maintained or stored
in, on or at the Demised Premises shall be so kept, maintained or stored at the
sole risk of Tenant.



51st
Increase of Insurance Rates.  If for any reason it shall be impossible to obtain
fire and other hazard insurance on the buildings and improvements on the
Property, in an amount and in the form and in insurance companies acceptable to
Landlord, Landlord may, if Landlord so elects at any time thereafter, terminate
this Lease and the Term hereof, upon giving to Tenant fifteen (15) days’ notice,
and upon the giving of such notice, this Lease and the Term thereof shall
terminate and end as of the date set forth in said notice as if such date were
the date designated as the last day of the Term set forth above.  If by reason
of the use to which the Demised Premises are put by Tenant or character of or
the manner in which Tenant’s business is carried on, the insurance rates for
fire and other hazards shall be increased, Tenant shall upon demand, pay to
Landlord, as Additional Rent, the amount by which the premiums for such
insurance are increased.  Such payment shall be paid with the next installment
of Rent but in no case later than one (1) month after such demand, whichever
occurs sooner.



52nd
Waiver of Subrogation Rights.  Tenant and Landlord waive all rights of recovery
against each other and each other’s agents, employees or other representatives,
for any loss, damages or injury of any nature whatsoever to property or persons
for which Tenant or Landlord is insured.  Tenant shall obtain from Tenant’s
insurance carriers, and shall promptly deliver to Landlord, waivers of
subrogation rights under its respective policies required hereunder.



53rd
No Broker.  Tenant and Landlord warrant that they have not dealt with any real
estate broker in connection with negotiations for, or execution of, this
Lease.  In the event of any misrepresentation by either Tenant or Landlord, the
misrepresenting party agrees to hold the other harmless from any costs or
claims, including, without limitation, reasonable attorneys’ fees.



54th
Notices.  Any and all notices, requests or other such communications required
under the terms of this Lease shall be given either (i) by certified or
registered mail, return receipt requested, postage prepaid, or (ii) a national
overnight delivery service with receipt provided therefor, prepaid, to the
address of the parties as shown at the head of this Lease or to such other
address as may be designated in writing, which notice of change of address shall
be given in the same manner.  Notice shall be deemed effective if by mail, on
the third (3rd) business day after mailing thereof, and if by overnight
delivery, on the next business day after deposit or pick-up by such overnight
delivery service.



55th
Force Majeure.  Except for Tenant’s obligation to pay rent, the period of time
during which Landlord or Tenant is prevented or delayed in performing any
improvements or repairs or fulfilling any obligation required by Landlord or
Tenant under this Lease due to delays caused by reason of fire, catastrophe,
strikes or labor trouble, civil commotion, acts of God or the public enemy,
governmental prohibitions or regulations, or inability or difficulty in
obtaining materials, or other causes beyond Landlord’s or Tenant’s control, as
the case may be, shall be added to Landlord’s or Tenant’s time for performance
thereof, and Landlord or Tenant shall have no liability by reason thereof.



56th
Rules and Regulations.  Rules and regulations regarding use of the Demised
Premises and the Property, including the walkways and parking areas, and the use
thereof, which may hereafter be promulgated by Landlord from time to time, shall
be observed by Tenant and Tenant’s employees, agents and business
invitees.  Landlord reserves the right to rescind any rules promulgated
hereafter, and to make such other and further rules and regulations as, in its
reasonable judgment, may from time to time be desirable for the safety and
cleanliness of the Demised Premises and the Property and for the preservation of
good order therein, which rules, when so made, and notice given to Tenant, shall
have the same force and effect as if originally made a part of this Lease.



57th
Validity of Leases.  The terms, conditions, covenants and provisions of this
Lease shall be deemed to be severable.  If any clause or provision herein
contained shall be adjudged to be invalid or unenforceable by a court of
competent jurisdiction or by operation of any applicable law, it shall not
affect the validity of any other clause or provision herein, but such other
clauses or provisions shall remain in full force and effect.



58th
Title and Quiet Enjoyment.  Landlord covenants and represents that Landlord is
the sole owner of the Property herein leased and has the right and authority to
enter into, execute and deliver this Lease; and does further covenant that
Tenant on paying the Rent and performing the conditions and covenants herein
contained, shall and may peaceably and quietly have, hold and enjoy the Demised
Premises for the Term.



59th
Entire Lease.  This Lease contains the entire contract between the parties
hereto.  No representative, agent or employee of Landlord has been authorized to
make any representations or promises with reference to the within letting or to
vary, alter or modify the terms hereof.  No additions, changes or modifications,
renewals or extensions hereof shall be binding unless made in writing and signed
by Landlord and Tenant.



60th
Lease Submission.  If this Lease is offered to Tenant by an employee or agent of
the Landlord, such offer is made subject to Landlord’s acceptance and approval;
and Tenant has executed this Lease upon the understanding that this Lease shall
not in any way bind Landlord until such time as the same has been approved and
executed by Landlord and a counterpart delivered to or received by Tenant.



61st
Conformation with Laws and Regulations. Landlord may pursue the relief or remedy
sought in any invalid clause in this Lease, by conforming the said clause with
the pro­visions of the statutes or the regulations of any governmental agency in
such case made and provided, as if the particular provisions of the applicable
statutes or regulations were set forth herein at length.



62nd
Recordation.  Tenant covenants and agrees not to place this Lease on record
without the consent of Landlord, which consent may be withheld for any reason.



63rd
Waiver of Trial by Jury.  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED TO THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
DEMISED PREMISES, AND/OR CLAIM OF INJURY OR DAMAGE.



64th
Jurisdiction.  This Lease shall be construed and interpreted in accordance with
the substantive and procedural laws of the State of New Jersey.



65th
Headings.  The descriptive headings of the Sections of this Lease are inserted
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.



66th
Gender, etc.  In all references herein to any parties, persons, entities or
corporations the use of any particular gender or the plural or singular number
is intended to include the appropriate gender or number as the text of the
within instrument may require.



67th
Succession.  All the terms, covenants and conditions herein contained shall be
for and shall inure to the benefit of and shall bind the respective parties
hereto, and their heirs, executors, administrators, personal or legal
representatives, successors and assigns.



68th
Consents.  With respect to any provision of this Lease which requires that
Landlord shall not unreasonably withhold or unreasonably delay any consent or
approval, Tenant hereby waives any claim for money damages.  Tenant shall not
claim any money damages by way of setoff, counterclaim or defense based upon any
claim or assertion by Tenant that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval.  Tenant’s sole and exclusive
remedy shall be an action or proceeding for specific performance or injunction.



69th
Holding Over.  Any holding over or continued occupancy by Tenant after the
Expiration Date (other than as may have been provided for in this Lease or in
amendments executed in accordance with the 34th Section of this Lease) shall not
operate to extend or renew this Lease or to imply or create a new lease.  In
such event, Landlord shall have the right to immediately terminate Tenant’s
occupancy or to treat Tenant’s occupancy as a month-to-month tenancy, in which
event Tenant shall continue to perform all Lease obligations, including the
payment of Base Rent at a rate equal to two hundred percent (200%) of the Base
Rent as shall be in effect immediately prior to the termination of the Term
hereof.  In no event however, shall Tenant be relieved of any liability to
Landlord for damages resulting from such holding over.  If the Demised Premises
is not surrendered as required, Tenant shall indemnify, defend and hold harmless
Landlord from and against any and all damages, losses and liabilities resulting
therefrom, including, without limitation, any claims made by any succeeding
tenant arising out of such delay.  Tenant’s obligation under this Section shall
survive the expiration or sooner termination of this Lease.



70th           Landlord’s Representations.  Landlord hereby warrants and
represents to Tenant that:


 
1)
Landlord has full power and authority to enter into this Lease and the person
executing this Lease on behalf of Landlord is authorized to do so.



 
2)
Landlord has received no notice of any material violations affecting the Demised
Premises or the Property.



 
3)
Landlord has received no notice of any spills, releases, leaks or discharges of
Hazardous Substances, as defined in Exhibit C attached hereto and made a part
hereof, at or from the Demised Premises.



 
4)
The certificate of occupancy issued for the Property permits Tenant to use the
Demised Premises for the purposes permitted under this Lease.



 
5)
As of the Commencement Date, the Demised Premises are free from all occupancies
or tenancies whatsoever.



 
6)
No other tenant or occupant of the Property has been granted a right which would
prohibit or limit the Use permitted to Tenant under this Lease.



 
7)
All utilities installed in the Demised Premises are in good working order as of
the date hereof.











IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
or caused these pres­ents to be signed by their proper corporate officers or
other duly authorized representatives and their proper corporate seal (if
applicable) to be hereto affixed, as of the day and year first above written.


WITNESS:                                                                           LANDLORD
Princeton Corporate Plaza, LLC
By:  Princeton Corporate Management Corp.,
       Managing Member






By: /s/ Harold Kent                                                  
Name:  Harold Kent
Title:  President
Date 06-30-11




WITNESS:                                                                           TENANT

 
Insmed, Inc.









By: /s/ Kevin P. Tully                                                     
Name:  Kevin P. Tully
Title:  Executive Vice President and CFO
Date 06-30-11

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


Demised Premises


Floor plan of

Mezzanine Level




Floor plan of



First Floor









 
 

--------------------------------------------------------------------------------

 



EXHIBIT A-1


Workletter Drawing – Floor Plan
 
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A-2


Workletter Drawing – Outlets



 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A-3


Workletter Drawing – Ceiling Plan
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B




All Special requirements of Tenant that are not included in this Exhibit shall
be at the sole cost and expense of Tenant.




1.    FLOORING:
   
Office Area:
As shown on Exhibit A-1 Floor Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
     
Laboratory:
As shown on Exhibit A-1 Floor Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
2.    PARTITIONS:
   
Office Area:
As shown on Exhibit A-1 Floor Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-1 Floor Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
   
3.    ELECTRICAL:
   
Office Area:
As shown on Exhibit A-2 Outlet Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-2 Outlet Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
All outlets are 110v unless otherwise specified on Exhibit A-2. Special Electric
by Tenant.
   
4.    LIGHTING:
   
Office Area:
As shown on Exhibit A-3 Ceiling Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-3 Ceiling Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
   
5.    CEILINGS:
   
Office Area:
As shown on Exhibit A-3 Ceiling Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-3 Ceiling Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
   
6.    WALL FINISH:
   
Office Area:
Painted, one color.
 
Laboratory:
Painted, one color.
   
7.    INTERIOR DOORS:
 
Office Area:
As shown on Exhibit A-1 Floor Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-1 Floor Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
   
8.    PLUMBING:
Hold and Cold connections to Laboratory Sinks.  Cold water Connections to Fume
Hoods.
   
9.    HEATING & AIR CONDITIONING:
Cooling 78 degrees at 95 degrees.
Heating 68 degrees at 0 degrees.  Installation of Two (2) New York 146-ton Air
Handlers.
   
10.  FIRE EXTINGUISHERS:
As per Township code.
   
11.  SPRINKLERS:
As per Township code.
 
12.  LABORATORY EQUIPMENT & FURNISHINGS:   Cabinets and Benches, Fume Hoods, and
Laboratory Sinks per Exhibit A-1 Floor Plan
   
13.
Exterior Glass:  Eliminate Exterior View of mechanicals from outside of
building.  Clean and repair sloped glass windows to like-new condition.






 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT B-1


Description of Tenant’s Work


Fit-out Costs by Tenant:


All special requirements not included in Exhibit B will be at Tenant cost.


The following are included in the cost specified in the 11th Section of the
Lease:


ALL BIDS AND CONTRACTS TO BE SUBMITTED TO TENANT FOR VERIFICATION AND APPROVAL:






Item
Description
Estimate Cost
1. MOVING:
Office Furniture moved and temporarily stored during construction: (3 days
Estimated)
Movers Materials
Two (2) Trailer Rentals ~ 3 Months
Move and set up in offices.
Demo hoods and relocate two (2) B2 Hoods.
Remove lockers from from men & women’s restrooms
 
$4,800
500
800
4,800
2,000
 
     
2. DEMOLITION:
Mezzanine Demolition
Electric Safe-Off
Dumpsters
Labor
$1,600
2,400
2,200
 
 
Cold Box Removals
Refrigeration  and Plumbing removal
Electric Safe – Off
 
640
500
 
 
3.    PARTITIONS:
   
Office Area:
Additional walls to suit Tenant’s office and conference room build out.
$25,000
     
4.  DOORS:
Four (4) Double Doors, Twelve (12) New Solid Doors, Relocate Eight (8) Doors,
Hardware
$11,128
     
5.  GLASS:
Glass Double Entrance Doors and Butted Glass Partition Walls – Subject to final
design.
$37,043
     
6. CEILINGS:
   
Office Area:
Adjusted grid and Install new tiles to new offices and conference areas
$ 13,290
Laboratory:
Vinyl Tile Ceiling –GMP-All Labs [Jaffco Bid]
$6,700
     
7.    FLOORING:
   
Office Area:
Carpeting Cost above Landlord Allowance $12.00 psy
TBD
Laboratory:
One Piece Vinyl – QC Lab
$32,600
 
Other Labs Vinyl composition tile
       
8.   PAINTING:
All Mezzanine Walls New Paint
$18,293
     
9.  SPRINKLER:
Adjust and add for new office and conference areas
$ 8,000
     
10.   PLUMBING:
Hot and Cold water Lines, drain, and pump Galley for Kitchen
$ 3,000
     
11.  HVAC:
Duct alterations for offices, conference rooms, diffusers, and VAV controls
$ 8,000
     
12.   ELECTRICAL:
Electrical connections to Tenant supplied Equipment
TBD
 
Twenty Five (25) additional Light Fixtures
$  7,000
 
One Hundred  (100) Outlets
$12,000
 
Additional Relocation of Fixtures and Outlets
$  5,000
 
Cut and Patch concrete floor for conference room floor jacks
$  2,000
     
13. CABINETS:
Metal Closures in QC Lab
$ 7,765
 
Electrostatic Painting of all cabinets and all Hoods
$ 19,902
     
14. STRUCTURAL:
Steel at Entrance
$20,000
       
TOTAL:
$256,961



EXHIBIT C


ENVIRONMENTAL MATTERS


I.           NAICS


Tenant warrants and represents to the Landlord that the North American
Industrial Classification System (“NAICS”) major group number, as defined in the
most recent issue of the NAICS Manual issued by the Federal Office of Management
and Budget, for Tenant’s operations at the Demised Premises is 541711.  Prior to
any proposed changes of such NAICS Number, Tenant will notify Landlord.


II.           ISRA


 
1.
Tenant shall not operate any business at the Demised Premises which shall have
an NAICS which is subject to the  Industrial Site Recovery Act,  N.J.S.A.
13:1K-6 et seq. and the regulations promulgated thereunder (hereinafter referred
to as “ISRA”), nor shall Tenant change its use to any other use subject to ISRA
without Landlord’s prior written consent, which may be withheld in Landlord’s
sole discrection.



 
2.
Notwithstanding any provision of ISRA to the contrary, if Tenant is operating an
“Industrial Establishment”, as that term is defined in ISRA, Tenant shall, at
Tenant's own expense, comply with ISRA and the regulations promulgated
thereunder.  In such event Tenant shall, at Tenant's own expense make all
submissions to, provide all information to, and comply with all requirements of
the State of New Jersey, Department of Environmental Protection (hereinafter
referred to as the “NJDEP”). At no expense to Landlord, Tenant shall promptly
provide all documents, studies, surveys, correspondence and other information
requested by Landlord relating to or in furtherance of ISRA compliance.



 
3.
Tenant's obligations under this Exhibit C shall arise if there is any closing,
termination or transferring of operations of an industrial establishment subject
to ISRA. At no expense to Landlord, Tenant shall promptly provide all
information requested by Landlord for preparation of non-applicability
affidavits and shall promptly furnish such affidavits when requested by
Landlord.



 
4.
Tenant shall indemnify, defend and save harmless Landlord from all fines, fees
(including reasonable attorney's fees), suits procedures, claims, and actions of
any kind arising out of Tenant's failure to provide all information, make all
submissions, and take all actions required under ISRA or by the NJDEP.



 
5.
Tenant's obligations and liabilities under this Section of Exhibit C shall
continue so long as Landlord remains responsible for compliance with ISRA.
Tenant's failure to abide by the terms of this Section shall be restrained by
injunction and such other relief as afforded by law.





III.           HAZARDOUS SUBSTANCES


 
1.
As used herein, Hazardous Substances shall be defined as



 
a.
any “hazardous chemical”, “hazardous substances”, “hazardous waste”, “toxic
substances, pollutants or contaminants” or similar term as defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”), 42 U.S.C.A. 9601 et seq., ISRA, the New Jersey Spill Compensation
and Control Act (the “Spill Act”), as amended, N.J.S.A. 58:10-23. 1lb et seq.
(Regulations N.J.A.C. 7:1E-1.1 et seq.), the Solid Waste Management Act,
N.J.S.A. 13:1E-1 et seq. (Regulations N.J.A.C. 7:26-1 et seq.), the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C.A. 6901 et seq., any rules or
regulations promulgated thereunder or in any other Environmental Law, as defined
in this Lease; or



 
b.
any substances which are or could be detrimental to the Demised Premises, the
Property, the environment, human health or safety; or



 
c.
any substance the presence of which could cause liability at common law; or



 
d.
any substance that may not be deemed to be a hazardous substance in its virgin
state prior to use by the Tenant but may thereafter be deemed to be a hazardous
substance.



 
2.
As used herein, Release of Hazardous Substances by Tenant shall be defined as
the spill, release, discharge or leak of any Hazardous Substances



 
a.
onto the Demised Premises from the date Tenant first took possession of the
Demised Premises until the date Tenant has completely vacated the Demised
Premises; or



 
b.
onto the Property at any time resulting from Tenant’s intentional or
unintentional act or omission.



 
3.
Tenant agrees not to generate, store, manufacture, refine, transport, treat,
dispose of or otherwise permit to be present on or about the Demised Premises
and/or the Property any Hazardous Substances without the prior express written
consent of the Landlord, and the parties acknowledge that no such consent has
been given as of the date hereof except that the Landlord hereby expressly
consents to Tenant’s use and/or storage of any and all of the Hazardous
Substances set forth in the Tenancy Review, provided, however, that the
quantities thereof shall be limited to the amounts set forth in the Tenancy
Review.  In the event that the Landlord has given its consent and to the extent
that Tenant may be permitted under applicable law to use the Demised Premises
for the generating, manufacturing, refining, transporting, treating, storing,
handling, disposing, transferring or processing of Hazardous Substances, Tenant
shall insure that said use shall be conducted at all times strictly in
accordance with Environmental Laws.



 
4.
Tenant will not cause or permit any Release of Hazardous Substances by
Tenant.  In the event of any Release of Hazardous Substances by Tenant, Tenant
shall promptly make the proper notifications and conduct the necessary sampling
and cleanup and remediate such release in accordance with Environmental Laws, to
the satisfaction of the Landlord.



 
5.
Should the NJDEP or any other agency with jurisdiction under any Environmental
Laws determine that any investigation or remediation be undertaken because of
any Release of Hazardous Substances by Tenant, then Tenant shall, at Tenant’s
own expense, conduct the investigation and remediation including, but not
limited to, the preparation and submission of any documents and financial
assurances that may be required by such agency.  Tenant shall not be liable for
the cost of that portion of the remediation which is solely related to Hazardous
Substances existing on the Demised Premises prior to the date Tenant first took
possession of the Demised Premises.



 
6.
Tenant's obligations and liabilities under this Section of Exhibit C shall
continue so long as Landlord remains responsible for any Release of Hazardous
Substances by Tenant at the Demised Premises. Tenant's failure to abide by the
terms of this Section shall be restrained by injunction and such other relief as
afforded by law.



IV.           AIR, WATER AND GROUND POLLUTION


 
1.
Tenant shall not install any underground or aboveground storage tanks at or on
the Demised Premises or the Property without Landlord’s written consent, which
may be withheld in Landlord’s sole discretion.



 
2.
Tenant expressly covenants and agrees to indemnify, defend and save the
Landlord  harmless against any claims, damages, liability, costs, penalties, or
fines including, without limitation, reasonable attorneys’ fees, which the
Landlord may suffer as a result of air, water, ground or toxic waste pollution
(hereinafter referred to as “Pollution”) caused by the Tenant in its use of the
Demised Premises.  The Tenant covenants and agrees to notify the Landlord
immediately of any claim or notice served upon it with respect to any such claim
that the Tenant is causing Pollution; and the Tenant, in any event, shall take
immediate steps to halt, remedy or cure any Pollution caused by the Tenant in
its use of the Demised Premises. The foregoing covenant of indemnification shall
survive the termination of this Lease in connection with any obligation of the
Tenant hereunder.



V.           INSPECTION AND DOCUMENTATION


 
1.
At any time upon request of Landlord, Tenant must give Landlord and its
representatives access to the Demised Premises during normal business hours to
permit them to inspect the Demised Premises, inspect any documents pertaining to
Tenant’s compliance with Environmental Laws, or perform any work in order to
determine that the Demised Premises and its use by Tenant is in compliance with
Environmental Laws, all at Tenant’s expense, payable as Additional Rent.



 
2.
Tenant shall promptly provide to Landlord a copy of any summons, citation,
directive, order, claim, notice of litigation, investigation, proceeding,
judgment, letter or other communication, written or oral, actual or threatened,
from the NJDEP, the U.S. Environmental Protection Agency or other federal, state
or local agency or authority or any other entity or any individual, concerning
any act or omission by Tenant resulting in or which may result in the releasing
of Hazardous Substances into the waters or onto the lands of the State of New
Jersey or into waters outside of the jurisdiction of the State of New Jersey or
into the “Environment” as defined in CERCLA. Written notice to Landlord shall
also be made upon the imposition of any liens on any real property, personal
property, or revenues of the Tenant, including but not limited to the Tenant's
interest in a premises or any of the Tenant's property located thereupon,
pursuant to the Spill Act or any Environmental Laws, governmental actions,
orders or permits or any knowledge after due inquiry or investigation of any
facts which could give rise to any of the above.



 
3.
In addition to the above, the Tenant’s notifications to the Landlord shall
include but be not limited to all documentation and correspondence provided to
the NJDEP pursuant to the Worker and Community Right-to-Know Act, N.J.S.A.
34:5A-1 et seq., and the regulations promulgated thereunder;



 
4.
Tenant shall promptly supply the Landlord with all reports and notices made by
Tenant pursuant to the Spill Act, the regulations provided thereunder, and the
Hazardous Substances Discharge Reports and Notices Act, N.J.S.A 13:1K-15 et
seq., and the regulations promulgated thereunder .



 
5.
Tenant shall promptly provide Landlord with a copy of any permit obtained for
the Demised Premises pursuant to any Environmental Law.



VI.           CONTINUING OBLIGATIONS AND INDEMNITY


 
1.
Notwithstanding the expiration or earlier termination of this Lease, if at any
time during Tenant’s occupancy of the Demised Premises, Tenant has operated an
Industrial Establishment, as that term is defined in ISRA, then Tenant shall
have a continuing obligation to pay to Landlord the amount established under
this Lease as Rent plus the difference between such Rent and the fair market
rental value of the Demised Premises, if greater than the established Rent, for
the period after expiration or earlier termination of this Lease until such time
as the Tenant obtains and delivers to the Landlord a Negative Declaration or No
Further Action Letter as defined in ISRA, or such other proof, reasonably
satisfactory to the Landlord, that the Tenant has complied with  ISRA.



 
2.
Notwithstanding the expiration or earlier termination of this Lease, if there
exists a violation of Environmental Laws at the Demised Premises which did not
exist prior to the date Tenant first took possession of the Demised Premises or
if Tenant has failed to fulfill its obligations under this Exhibit C, Tenant
shall have a continuing obligation to pay to Landlord the amount established as
Rent under this Lease plus the difference between such Rent and the fair market
rental value of the Demised Premises, if greater than the established Rent, for
the period after expiration or earlier termination of this Lease until the
applicable governmental entities confirm, in writing, that the violation of
Environmental Laws has been cured and that Tenant has fulfilled its obligation
under Environmental Laws and under this Exhibit C.



 
3.
If a lien shall be filed against the Demised Premises arising in whole or in
part out of (i) any Release of Hazardous Substances by Tenant, or (ii) the
violation of Environmental Laws by Tenant, then Tenant shall pay the claim and
remove the lien from the Demised Premises within thirty (30) days from the date
Tenant is given notice of the lien or within such shorter period of time as may
be required if the United States, the State of New Jersey, or any agency or
subdivision of either such entity has commenced steps to cause the Demised
Premises or the Property to be sold pursuant to the lien.  Tenant shall not be
responsible for any portion of the lien which is related to a spill, release,
leak or discharge of Hazardous Substances which occurred prior to the date
Tenant first took possession of the Demised Premises.



 
4.
Tenant shall indemnify and hold harmless the Landlord and each mortgagee of the
Property from and against any and all liabilities, damages, claims, losses,
judgments, causes of action, costs and expenses (including the reasonable fees
and expenses of counsel) which may be incurred by the Landlord or any such
mortgagee relating to or arising out of the Tenant's generation, storage,
manufacturing, refining, transportation, treatment, disposal, or other presence
of Hazardous Substances on or about the Demised Premises and/or the Property or
any Release of Hazardous Substances by Tenant or the Tenant's failure to comply
with the provisions of this Exhibit C.




 
 

--------------------------------------------------------------------------------

 


AGREEMENT OF SUBLEASE
 
THIS AGREEMENT OF SUBLEASE is made as of the 30th day of June, 2011, (“Effective
Date”) by and between xxxx, a Delaware limited liability company, f/k/a xxxxx
(“Sublandlord”), having an office at xxxxxxxxxxxxxxxxxxxxxxx, and Insmed, Inc.,
a Delaware corporation, (“Subtenant”), having an office at 11 Deer Park Drive,
Suite 117 Monmouth Junction, New Jersey 08852.
 
WITNESSETH:
 
WHEREAS, by Lease dated as of February 5, 2002, and effective as of January 1,
2002 (as amended, the “Prime Lease”) by and between Princeton Corporate Plaza,
LLC, a New Jersey limited liability company (“Prime Landlord”), and Sublandlord,
as amended by that certain First Amendment to Lease, dated as of January 17,
2005 by and between Prime Landlord and Sublandlord (the “First Amendment”),
Prime Landlord leased to Sublandlord the building known by the street address 9
Deer Park Drive, Monmouth Junction, NJ 08852 (the “Building”) and all common
areas therein located on certain property described in Exhibit A attached
hereto, together with certain other non-exclusive rights and those certain
“Expansion Premises” described in the First Amendment (collectively, the “Prime
Lease Premises”), which Prime Lease Premises are more particularly described in
the Prime Lease, and a copy of such Prime Lease is attached hereto as Exhibit B
and made a part hereof; and
 
WHEREAS, Sublandlord desires to sublease to Subtenant and Subtenant desires to
sublease from Sublandlord a portion of the Prime Lease Premises described
herein, and Sublandlord is willing to sublease such portion of the Prime Lease
Premises on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by Sublandlord and Subtenant, the parties agree as follows:
 
1. Subleasing of Premises.  Sublandlord hereby subleases to Subtenant and
Subtenant hereby subleases from Sublandlord that portion of the Prime Lease
Premises consisting of approximately 27,035 rentable square feet of floor area
located on the first and second floors of the Building, depicted as the Three
(3) phased occupancy-hatched area on the floor plan annexed hereto as Exhibit C
and made a part hereof (the “Subleased Premises”).  As used herein, “Subleased
Premises” shall include such appurtenant rights to use the common areas of the
Building in common with Sublandlord and any other tenants and occupants thereof
as granted to Sublandlord under the Master Lease to the extent reasonably
required by Subtenant for the use of and access to the Subleased Premises as
contemplated hereby, and the existing interior improvements of the Subleased
Premises, upon and subject to all of the terms, covenants, rentals and
conditions hereinafter set forth.
 
2. Term.  The term of this Sublease (the “Term”) shall commence on the last to
occur of (i) the date this Sublease is fully executed by Sublandlord and
Subtenant, (ii) the date on which Sublandlord receives Prime Landlord’s written
consent to this Sublease in substantially similar form as the form of Consent of
Prime Landlord attached hereto and incorporated herein as Exhibit D (“Prime
Landlord’s Consent”), (iii) the date Sublandlord delivers possession of the
Subleased Premises to Subtenant in accordance with Section 4 hereof or (iv)
September 1, 2011 (the “Commencement Date”), with said Term to expire at
midnight on December 31, 2011 (the “Expiration Date”), unless sooner terminated
as hereinafter provided.  Following the Commencement Date, the parties shall, at
either party’s request, execute a Commencement Date Agreement in the form
attached hereto as Exhibit E to become a part hereof setting forth the
Commencement Date and the Expiration Date.  The parties’ failure to execute such
Commencement Date Agreement shall in no way affect Subtenant’ obligation to
perform under this Sublease.  If Sublandlord fails to deliver possession of the
Subleased Premises to Subtenant on or before the Commencement Date, this
Sublease shall not be void or voidable nor shall Sublandlord be liable to
Subtenant for any resulting loss or damage; provided, however, that Subtenant
shall not be liable for any Rent (as hereinafter defined) until the earlier of
delivery of the Subleased Premises to Subtenant or the date Subtenant first
occupies any part of the Subleased Premises for any of the Permitted Uses.
 
3. Rent.
 
3.1 Fixed Rent.  During the Term, Subtenant shall pay to Sublandlord, fixed
gross rent (“Fixed Rent”) as set forth below which Fixed Rent shall be due and
payable in equal monthly installments of:
 
September 1, 2011:  $21,801.42 which represents Phase I area at the Gross Rate
of $34.36 per square foot.
 
October 1, 2011:  $58,930.26 which represents Phase I and Phase II at the Gross
Rate Of $34.36 per square foot.
 
November and  December 2011:  $77,410.22 which represents the full lease
premises monthly rent at the gross rent of $34.36 per square foot.
 
 Monthly installments of Fixed Rent shall be due and payable, in advance, on the
Effective Date and thereafter on the first (1st) day of each calendar month
during the Term (except that installments of the Fixed Rent for less than a full
calendar month shall be pro-rated on a per diem basis).  Sublandlord and
Subtenant agree that, during the Term, the Fixed Rent to be paid by Subtenant to
Sublandlord hereunder is intended to constitute full service “gross” rent
meaning that Subtenant shall not be obligated to pay or reimburse Sublandlord
for operating expenses in connection with utilities, services and building
amenities to be provided by Prime Landlord, applicable to the Subleased
Premises.  Fixed Rent shall be paid to Sublandlord (at Sublandlord’s address as
set forth in Section 28 as said address may be changed from time to time by
notice given under that section) without notice or demand and without deduction,
abatement or set-off of any kind in lawful money of the United States which at
the time shall be legal tender in payment of all debts and dues, public and
private.
 
3.2 Additional Rent.  Subtenant agrees to pay to Sublandlord, as additional rent
under this Sublease, the amount of any additional rent payable by Sublandlord
under the Prime Lease other than Operating Expenses thereunder.  It is agreed
that any and all amounts payable by the Sublandlord under the Prime Lease which
are not specifically attributable to either the Subleased Premises or the
remainder of the Premises of Sublandlord under the Prime Lease, shall be deemed
attributable to the Subleased Premises and included in Additional Rent in the
same proportion as the rentable area of the Subleased Premises bears to the
rentable area of the Premises of Sublandlord under the Prime Lease.  The
Additional Rent shall be apportioned during the year in which the Term of this
Sublease commences and during the year in which such Term shall end, such that
Subtenant shall be obligated to pay a proportionate share of such Additional
Rental for the Sublease Premises which is attributable to the number of days of
the Term hereof which are included in the period of which such Additional Rental
is payable by Sublandlord under the Prime Lease.  Sublandlord shall give
Subtenant copies of all relevant statements and bills received by Sublandlord
pursuant to the applicable provisions of the Prime Lease, together with a
statement of the amount of Additional Rent, if any, which Subtenant is required
to pay under this section.  Subtenant shall pay Additional Rent within thirty
(30) days of Subtenant’s receipt of this statement.  Subtenant shall also pay to
Sublandlord, as Additional Rent, all other amounts payable by Sublandlord
pursuant to the Prime Lease (other than Monthly Base Rent and Operating
Expenses) which are attributable to the Subleased Premises and the Term of this
Sublease or attributable to Subtenant or any person claiming by, through or
under Subtenant or any of their respective employees, Subtenants, licensees,
agents, contractors and invitees (each, a “Subtenant Party”).  Such amounts
shall include without, limitation, charges for or related to Tenant’s Taxes,
Alterations, costs incurred by Prime Landlord in repairing damage to the
Building caused by Subtenant or any Subtenant Party, additional rent arising out
of Section 6 of the Prime Lease (without limiting any obligations of Subtenant
or any rights or remedies of Sublandlord under this Sublease), increased
insurance premiums due as a result of Subtenant’s use or occupancy of the
Subleased Premises; and amounts expended or incurred by Prime Landlord on
account of any default by Subtenant under this Sublease which gives rise to a
default under the Prime Lease.  Subtenant’s obligation to pay Additional Rent
shall survive the expiration or earlier termination of this Sublease.  Subtenant
agrees that the Subtenant’s obligation to pay Rent is not dependent upon the
condition of the Subleased Premises or the performance by Sublandlord of its
duties or obligations hereunder (or the performance by Prime Landlord of its
duties or obligations under the Prime Lease).  For purposes of this Sublease,
“Additional Rent” means any and all payments required to be made by Subtenant to
Sublandlord hereunder during the Term, other than the Fixed Rent and “Rent”
means, collectively, Fixed Rent and Additional Rent.
 
3.3 Deposits.  Simultaneously with Subtenant’s execution of this Sublease,
Subtenant shall deposit with Sublandlord (a) the sum of Twenty One Thousand
Eight Hundred One and 42/100 Dollars ($21,801.42) (the “Rental Deposit”), which
shall be a deposit for and applied as Monthly Fixed Rent for the first full
calendar month after Subtenant’s rent obligation commences hereunder and the
balance thereof after such application shall be held in trust by Sublandlord and
applied on account of the Monthly Base Rent and Additional Rent payable by
Subtenant in respect of the last full calendar month of the Term, and (b) the
sum of Fifty Thousand and no/100 Dollars ($50,000.00) (the “Security Deposit”),
as security for the payment and performance by Subtenant of all Subtenant’s
obligations, covenants, conditions and agreements under this Sublease.  In the
event of any default by Subtenant hereunder, Sublandlord shall have the right,
but shall not be obligated, to apply all or any portion of the Security Deposit
to cure such default, in which event Subtenant shall, within five (5) days after
written demand therefor, deposit with Sublandlord an amount sufficient to
restore the Security Deposit to its original amount, and Subtenant’s failure to
do so shall be a material breach of this Sublease.  Subtenant shall not be
entitled to interest on the Security Deposit.  Within thirty (30) days after the
later of the expiration or earlier termination of this Sublease or Subtenant’s
vacating the Subleased Premises, Sublandlord shall return the Security Deposit
to Subtenant, less such portions thereof as Sublandlord shall have applied to
satisfy any of Subtenant’s obligations under this Sublease.  In the event
Subtenant fails to perform its obligations and to take possession of the
Subleased Premises on the Commencement Date, the Rental Deposit and Security
Deposit shall not be deemed liquidated damages, and application of said sums to
reduce Sublandlord’s damages shall not preclude Sublandlord from recovering
additional damages incurred by Sublandlord or from pursuing any other remedy
available to Sublandlord.
 
4. Acceptance of Subleased Premises.  Subtenant agrees to accept the Subleased
Premises in its current “as is” condition, except only that [Sublandlord]
agrees, subject to receipt of any required consent of Prime Landlord, to
construct or cause to be constructed prior to the Commencement Date a demising
wall and door at the location shown in Exhibit C, the cost of construction of
such demising wall to be paid by Prime Landlord.  Without limiting the
foregoing, Subtenant’s rights in the Subleased Premises are subject to all Legal
Requirements, governing and regulating the use and occupancy of the Subleased
Premises, the terms and conditions of the Prime Lease, and all matters now or
hereafter of record.  Subtenant acknowledges that neither Sublandlord nor any
agent or representative of Sublandlord agent has made any representation or
warranty as to: (i) the present or future suitability of the Subleased Premises
for the conduct of Subtenant’s business; (ii) the physical condition of the
Subleased Premises; (iii) the expenses of operation of the Subleased Premises;
(iv) the safety of the Subleased Premises, whether for the use by Subtenant or
any other person; (v) the compliance of the Subleased Premises with applicable
Laws; or (vi) any other matter or thing affecting or related to the Subleased
Premises.  Subtenant acknowledges that no rights, easements or licenses are
acquired by Subtenant by implication or otherwise except as expressly set forth
herein.  Subtenant has inspected the Subleased Premises and become thoroughly
acquainted with and accept their condition.  Subtenant specifically agrees that,
except as expressly required by Laws in force as of the date hereof, Sublandlord
has and shall have no duty to make any disclosures concerning the condition of
the Building and the Subleased Premises or the fitness of the Building and the
Subleased Premises for Subtenant’s intended use and Subtenant expressly waives
any duty which Sublandlord might have to make any such disclosures.
 
5. Alterations.
 
5.1 Subtenant shall not make any alteration, improvement, decoration, or
installation (collectively, “Alterations”) in or to the Subleased Premises,
without in each instance obtaining the prior written consent of Prime Landlord
and Sublandlord (which consent of Sublandlord may be withheld or conditioned in
its sole and absolute discretion).  If any Alterations are made by Subtenant
without complying with the terms of the Prime Lease and this Sublease, or
without obtaining the prior written consent of the Prime Landlord and
Sublandlord, Prime Landlord or Sublandlord may remove same, and may repair and
restore the Subleased Premises and any damage arising from such removal, and
Subtenant shall be liable for any and all costs and expenses incurred by Prime
Landlord or Sublandlord in the performance of this work.   In no event shall
Subtenant make any Alterations in or to the Subleased Premises if to do so would
constitute a default under the Prime Lease.
 
5.2 If any Alterations are consented to by Prime Landlord and Sublandlord,
Subtenant may have such Alterations performed in a good and workmanlike manner
by contractors of its own choice, at its cost and expense, provided that
Subtenant has obtained written approval of the contractor by Prime Landlord and
Sublandlord, which approval of Sublandlord will be based upon the contractor’s
being properly licensed, adequately bonded and insured, and the contractor’s
financial condition, experience and past job performance.  The design of and
plans for all Alterations undertaken by Subtenant shall also be subject to prior
written approval of Prime Landlord and Sublandlord in accordance with the
standards set forth in the Prime Lease and shall not be commenced until such
approval is obtained.  If any Alterations are consented to by Prime Landlord and
Sublandlord, Subtenant shall comply with all applicable provisions of the Prime
Lease with respect to the performance of such Alterations.  With reasonable
notice to Subtenant, Prime Landlord and Sublandlord shall at all times have the
right to inspect the work performed by any contractor selected by Subtenant
during normal business hours.
 
5.3 Upon the expiration or earlier termination of this Sublease, Subtenant shall
surrender the Subleased Premises, together with all Alterations and other
improvements (including, without limitation, plumbing, lighting, electrical,
HVAC, telecommunications (unless Sublandlord otherwise directs), and other items
used in the operation of the Subleased Premises), subject only to reasonable
wear and tear and to damage, if any, by fire or other casualty.  All Alterations
in or upon the Subleased Premises made by Subtenant shall become part of and
remain in the Subleased Premises upon such expiration or termination without
compensation, allowance or credit to Subtenant; provided, however, that upon the
expiration or earlier termination of this Sublease, (i) in the event Subtenant
makes Alterations in or to the Subleased Premises in violation of the provisions
set forth in this Section 5, or (ii) if the terms of the Prime Lease or the
Prime Landlord’s consent to any Alterations require (or permit the Prime
Landlord to require), upon the expiration or earlier termination of the Prime
Lease or this Sublease, removal of such Alterations, or any portion(s) thereof,
and/or the restoration of the Subleased Premises by reason of the installation
or removal of such Alterations, or any portion(s) thereof, Subtenant shall
remove said Alterations and thereafter repair all damage resulting from such
removal and restore the Subleased Premises to the condition as of the date
possession was delivered to Subtenant (or such other condition as required by
the Prime Lease or the Prime Landlord’s consent, if applicable).  If Subtenant
fails or refuses to remove such Alterations, or fails to repair and restore the
Subleased Premises, Prime Landlord or Sublandlord may cause the same to be
removed, and repairs and restoration to be made, in which event Subtenant shall
reimburse to the party who caused said Alterations to be removed and repairs
made, the cost of such removal, repairs and restoration, together with any and
all damages which Prime Landlord or Sublandlord may suffer and sustain by reason
of Subtenant’s failure or refusal to remove said Alterations.  Subtenant shall
surrender to Sublandlord all keys and combinations to locks which Subtenant is
permitted to leave.  If the Term of this Sublease (or any portion thereof)
expires at or about the date of the expiration of the Prime Lease (or any
portion thereof), and if Sublandlord is required under or pursuant to the terms
of the Prime Lease to remove any Alterations, Subtenant shall permit Sublandlord
to enter the Subleased Premises for a reasonable period of time prior to the
expiration of this Sublease for the purpose of removing its Alterations and
restoring the Subleased Premises as required.  The obligations of Subtenant as
provided in this paragraph shall survive the expiration or earlier termination
of this Sublease.
 
6. Compliance with Legal Requirements.  Subtenant shall comply with all Legal
Requirements applicable to the Subleased Premises (including, without
limitation, Legal Requirements as defined in the Prime Lease and all local,
state and federal laws, regulations, codes, ordinances and orders), and
Subtenant’s use of and activities with respect to the Building and with all
Legal Requirements relating to the use or occupancy of the Subleased Premises
and to the Common Areas (other than those requiring structural alterations,
except as required as a result of Subtenant’s Alterations), including, without
limitation, making non-structural alterations or providing auxiliary aids and
services to the Subleased Premises as required by the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (the “ADA”) and other Legal
Requirements governing handicapped access or architectural barriers, and all
rules, regulations and guidelines promulgated under such laws, as amended from
time to time to the extent such alterations, aids or services (x) are required
by Subtenant’s particular use or occupancy of the Subleased Premises, (y) are
required for any reason as the result of the non-compliance of the Subleased
Premises with any revisions or amendments to the ADA which become effective
after the Commencement Date or (z) are due to any alterations or improvements
installed by Subtenant in the Subleased Premises (including any resulting ADA
compliance requirements applicable to either and both the Premises and Common
Areas).  Subtenant further agrees that all telephone and other communication
installation and use requirements will be compatible with the Building and in
compliance with the requirements of the Prime Lease, and that Subtenant will be
solely responsible for all of its telephone and communication installation and
usage costs.
 
7. Care, Surrender and Restoration of the Subleased Premises.  Without limiting
any other provision of this Sublease or the Prime Lease:
 
(a) Subtenant shall take good care of the Subleased Premises, suffer no waste or
injury thereto.  Subject to Article 7 of the Prime Lease, all fixtures,
paneling, partitions, railings and like installations, installed in the
Subleased Premises at any time, either by Subtenant or by Sublandlord on
Subtenant’s behalf (“Subtenant’s Alterations”) shall, upon installation, become
the property of Sublandlord and shall remain upon, and be surrendered with, the
Subleased Premises unless Sublandlord, by notice to Subtenant prior to
installation of Subtenant’s Alterations, elects to relinquish Sublandlord’s
right to any fixtures, paneling, partitions, railings or like installations
which may be installed by Subtenant, and to have such Subtenant’s Alterations,
or any portion thereof, removed by Subtenant, in which event, the same shall be
removed from the Subleased Premises by Subtenant on or prior to the Expiration
Date at Subtenant’s expense.  Nothing in this subsection (b) shall be construed
to give Sublandlord title to, or prevent Subtenant’s removal of, trade fixtures,
movable office furniture, furnishings and equipment, but upon removal of any
such from the Subleased Premises or upon removal of other installations as may
be required by Sublandlord, Subtenant shall immediately and at its expense,
repair and restore the Subleased Premises to the condition existing prior to the
installation and repair any damage to the Subleased Premises or the Building due
to such removal, so as to restore the Subleased Premises to the condition
required under subsection 7(b)of this Section 4.
 
(b) Upon the Expiration Date or sooner termination of the Term, Subtenant shall
quit and surrender the Subleased Premises to Sublandlord, broom clean, in good
order and condition, ordinary wear and tear, damage by fire, and other casualty
excepted, and Subtenant shall remove all of its property and shall repair all
damage resulting from such removal or its use of the Subleased Premises.  In the
event Subtenant does not do so, Prime Landlord or Sublandlord may, at its
option, remove the same (and repair any damage occasioned thereby and restore
the Subleased Premises as aforesaid) and dispose thereof, or warehouse the same,
and Subtenant shall pay the cost of such removal, repair, restoration, delivery
or warehousing to Sublandlord, or Sublandlord may treat said property as having
been conveyed to Sublandlord, with this Sublease constituting a bill of sale
therefor, without further payment or credit by Sublandlord to Subtenant.  All
personal property in or about the Subleased Premises owned by Subtenant or any
other party shall be at the risk of Subtenant only, and Sublandlord shall not be
liable for any loss or damage thereto or theft thereof.  The obligations of
Subtenant as provided in this section shall survive the expiration or earlier
termination of this Sublease.  If the Expiration Date or sooner termination of
the Term of this Sublease falls on a Sunday, this Sublease shall expire at
midnight on the preceding Saturday unless it be a legal holiday, in which case
it shall expire at midnight on the preceding business day.
 
8. Use.  Subtenant shall use and occupy the Subleased Premises only for
pharmaceutical research and development and office and administration use, in
accordance with the use permitted under the Prime Lease and the applicable
zoning regulations and all other applicable Legal Requirements, and for no other
purposes whatsoever.
 
9. Subordination to and Incorporation of Terms of Prime Lease.
 
9.1 This Sublease is in all respects subject and subordinate to the terms and
conditions of the Prime Lease and to the matters to which the Prime Lease is or
shall be subordinate and of which Subtenant receives notice.  Except as
otherwise expressly provided in this Sublease, the terms, provisions, covenants,
stipulations, conditions, rights, obligations, remedies and agreements of the
Prime Lease are incorporated in this Sublease by reference and made a part
hereof as if herein set forth at length, and shall, as between Sublandlord and
Subtenant constitute the terms of this Sublease, except as excluded in
Section 20 herein.  Subtenant shall be bound by and comply with all of said
included terms, conditions and covenants of the Prime Lease with respect to the
Subleased Premises herein for the benefit of both Sublandlord and Prime
Landlord, it being understood and agreed that wherever in the Prime Lease the
word “Tenant” appears, for the purposes of this Sublease, the word “Subtenant”
shall be substituted, and wherever the word “Landlord” appears, for the purposes
of this Sublease, the word “Sublandlord” shall be substituted; and the term
“Premises” shall refer to the Subleased Premises; and that upon the breach of
any of said terms, conditions or covenants of the Prime Lease by Subtenant or
upon the occurrence of an Event of Default by Subtenant, Sublandlord may
exercise, in addition to all rights and remedies granted to Sublandlord under
this Sublease, any and all rights and remedies granted to Prime Landlord by the
Prime Lease.  Subtenant shall be obligated, however, to pay only the Rent,
Rental Deposit and Security Deposit provided for in this Sublease and not the
amounts of rent, rental escalations and security deposit provided to be paid by
Sublandlord under the Prime Lease.  In addition, any provisions in the Prime
Lease allowing or purporting to allow Sublandlord any rent concessions or
abatements or construction or improvements allowances, or granting Sublandlord
any option or right to expand the Premises of Sublandlord under the Prime Lease,
extend the term of the Prime Lease or any other option, shall not apply to this
Sublease.  Subtenant further acknowledges and understands that notwithstanding
anything to the contrary herein, in the event that the Prime Lease is terminated
for any reason, this Sublease shall also be automatically and simultaneously
terminated, and Subtenant shall vacate the Subleased Premises in accordance with
all terms of the Prime Lease and this Sublease.  There shall be no presumption
that terms of the Prime Lease are not applicable to construing the provisions of
this Sublease based upon the inclusion or omission of specific provisions in
this Sublease (it being understood, however, that to the extent of any conflict
between the terms of this Sublease and the terms of the Prime Lease, the terms
of this Sublease shall control).  In the event of any conflict between this
Sublease and the Prime Lease, the terms of this Sublease shall control between
Sublandlord and Subtenant.  Whenever the provisions of the Prime Lease
incorporated as provisions of this Sublease require the written consent of Prime
Landlord, said provisions shall be construed to require the written consent of
both Prime Landlord and Sublandlord.  Subtenant hereby acknowledges that it has
read and is familiar with all the terms of the Prime Lease (including all
amendments), and agrees that this Sublease is subordinate and subject to the
Prime Lease.  Sublandlord hereby represents that the copy of the Prime Lease
delivered to Subtenant for such purpose and attached hereto as Exhibit F,
[redacted to expunge certain confidential economic information], otherwise is a
true, correct and complete copy of such Prime Lease.
 
9.2 To the extent practicable, Subtenant shall perform affirmative covenants
which are also covenants of Sublandlord under the Prime Lease at least five (5)
business days prior to the date when Sublandlord’s performance is required under
the Prime Lease.  Without limiting the generality of the foregoing, Subtenant
shall be responsible for all maintenance, repairs and replacements to the
Subleased Premises and its equipment to the extent Sublandlord is obligated to
perform the same under the Prime Lease.  In the event Subtenant desires to take
any action and the Prime Lease would require Sublandlord to obtain the consent
of Prime Landlord before undertaking any such action of the same kind, Subtenant
shall not undertake the same without the prior written consent of Sublandlord
and Prime Landlord, and Sublandlord may condition its consent upon the receipt
of Prime Landlord’s consent to same.
 
9.3 In addition to Sublandlord’s rights and remedies under this Sublease,
Sublandlord shall have all of the rights and remedies of Prime Landlord under
the Prime Lease as against Subtenant.
 
10. Rules and Procedures.  Subtenant hereby acknowledges and agrees that other
Subtenants of Sublandlord may occupy other portions of the Premises.  In
addition to any rules and regulations of the Prime Lease, Subtenant’s use of the
Subleased Premises and access to and use of the Common Areas and any other
services in connection with the Subleased Premises or this Sublease shall be
subject to such additional rules and procedures reasonably promulgated by
Sublandlord and delivered to Subtenant from time to time.  Subtenant’s
compliance with such rules and procedures constitutes a material inducement to
Sublandlord’s willingness to enter into this Sublease; any violation thereof
shall constitute a material breach of this Sublease.
 
11. Termination of Prime Lease.  If the Prime Lease terminates with respect to
the Subleased Premises, prior to the expiration or earlier termination of this
Sublease, this Sublease shall concurrently terminate, unless this Sublease
becomes a direct lease of the Building between Prime Landlord and Subtenant as
provided in the Prime Landlord’s Consent or unless Prime Landlord and Subtenant
agree to deem this Sublease to be a direct lease of the Subleased Premises
between Prime Landlord and Subtenant; provided that as a condition to such
direct lease, Sublandlord shall be released from all liabilities and obligations
under this Sublease and the Prime Lease with respect to the Subleased Premises
arising from and after the date that the Prime Lease terminated with respect to
the Subleased Premises.
 
12. Consent or Approval of Prime Landlord.  All references in this Sublease
(whether in the text itself or by incorporation from the Prime Lease) to the
consent or approval of Prime Landlord or Sublandlord shall mean the written
consent or approval of Prime Landlord or Sublandlord, as the case may be.  If
any request or demand is made by Prime Landlord (whether requiring an act,
restraint or payment) directly to Subtenant pursuant to the Prime Lease in
respect of a corresponding obligation under the Prime Lease, then such request
or demand shall be honored and performed or adhered to as if the request or
demand was made directly by Sublandlord.  In all provisions of this Sublease
requiring the satisfactory approval or consent of Sublandlord, Subtenant first
shall be required to obtain the approval or consent of Sublandlord and then, if
Sublandlord under similar circumstances would be required under the terms of the
Prime Lease, to obtain the like approval or consent of Prime Landlord,
Sublandlord shall forward to Prime Landlord such requests as Subtenant may
submit for approval or consent from Prime Landlord.  In the case of a time
sensitive matter, Subtenant may submit the request for approval or consent
simultaneously to Prime Landlord and Sublandlord.  Whenever, pursuant to this
Sublease, Prime Landlord or Sublandlord’s consent or approval, or the review or
consideration by Prime Landlord or Sublandlord of any matter, is permitted,
solicited or required prior to or in connection with any activity planned or
undertaken on behalf of Subtenant (including, without limitation, Prime
Landlord’s consent to this Sublease), Subtenant shall reimburse Prime Landlord
and Sublandlord for all reasonable expenses (including, without limitation, the
reasonable fees and disbursements of attorneys and other professional
consultants) incurred by Prime Landlord and Sublandlord, as the case may be, in
connection with such consideration, review, consent or approval.  Such
reimbursement shall be made by Subtenant within twenty (20) days after written
demand.  Expenses incurred by Sublandlord shall be deemed to include any
expenses or fees payable to Prime Landlord under the Prime Lease.
 
13. Subtenant’s Obligations.  Except as otherwise specifically provided herein,
all acts to be performed and all of the terms, provisions, covenants,
stipulations, conditions, rights, obligations, remedies and agreements to be
observed by Sublandlord, as tenant under the Prime Lease of the Prime Lease
Premises, shall be performed, and observed by Subtenant, and Subtenant’s
obligations shall run to Sublandlord or the Prime Landlord as Sublandlord may
determine to be appropriate or required by the respective interests of
Sublandlord and Prime Landlord.  In the event of any inconsistency between the
Prime Lease and this Sublease, such inconsistency (i) if it relates to
obligations of, or restrictions on, Subtenant, shall be resolved in favor of
that obligation which is more onerous to Subtenant or that restriction which is
more restrictive of Subtenant, as the case may be, or (ii) if it relates to the
rights of, or benefits to be conferred upon, Subtenant, shall be resolved in
favor of this Sublease.  Subtenant assumes and agrees to perform Sublandlord’s
obligations under the Prime Lease during the Sublease Term to the extent such
obligations are applicable to the Subleased Premises and are not either excluded
from incorporation herein or specifically contradicted or modified
herein.  Subtenant covenants and agrees that Subtenant shall not do anything
that would constitute a default under the Prime Lease or omit to do anything
that Subtenant is obligated to do under the terms of this Sublease so as to
cause there to be a default under the Prime Lease, and this Sublease is made
upon the condition of such performance.
 
14. Prime Landlord’s Obligations.  It shall be the obligation of Prime Landlord
to provide all utilities and services to be provided by Prime Landlord under the
terms of the Prime Lease and to satisfy all obligations and covenants of Prime
Landlord made in the Prime Lease.  Subtenant acknowledges that Sublandlord shall
be under no obligation to provide any such services or satisfy any such
obligations or covenants; provided, however, Sublandlord, upon written notice by
Subtenant, shall use reasonable efforts to enforce all obligations of Prime
Landlord under the Prime Lease, without any obligation of Sublandlord to incur
any costs or bring any legal action against Prime Landlord.
 
15. Sublandlord’s Obligations.  Sublandlord does not assume any obligation to
perform the provisions of the Prime Lease to be performed by Prime Landlord and
Sublandlord is not making the same representations and warranties, if any, made
by Prime Landlord in the Prime Lease.  Sublandlord shall not be liable to
Subtenant for any default, failure or delay on the part of Prime Landlord in the
performance or observance by Prime Landlord of any of its obligations under the
Prime Lease, nor shall such default by Prime Landlord affect this Sublease or
waive or defer the performance of any of Subtenant’s obligations hereunder,
except to the extent that such default by Prime Landlord excuses performance of
Sublandlord under the Prime Lease.  Sublandlord shall reasonably cooperate with
Subtenant, at no cost to Sublandlord, in seeking to obtain the performance of
Prime Landlord pursuant to the Prime Lease.  However, such cooperation shall not
include any obligation to cure Prime Landlord’s defaults, whether under Section
40 of the Prime Lease or otherwise.  Subtenant shall not receive any abatement
of Rent under this Sublease because of the Prime Landlord’s failure to perform
any of its obligations under the Prime Lease, except that if Sublandlord
receives an abatement of rent from the Prime Landlord relating to the Subleased
Premises, Subtenant shall receive a proportionate benefit of such abatement of
rent to the extent same is allocable to Rent payable hereunder.  As long as no
Event of Default by Subtenant exists hereunder, Sublandlord (i) shall continue
to perform the obligations of tenant under the Prime Lease which are not
incorporated herein, including the obligation of Sublandlord to pay rent to
Prime Landlord in accordance with the provisions of the Prime Lease and (ii)
agrees not to voluntarily terminate, cancel or surrender the Prime Lease with
respect to the Subleased Premises during the Sublease Term, subject, however to
any termination of the Prime Lease without the fault of the Sublandlord.  It is
understood and agreed, however, that Sublandlord has no duty or obligation to
Subtenant under the aforesaid Sections of the Prime Lease other than to perform
the obligations of Sublandlord as tenant under the Prime Lease during the
Sublease Term.
 
16. Broker.  Sublandlord and Subtenant each represents and warrants to the other
that it has not dealt with any broker in connection with this Sublease other
than Ryan S. Walsh of Cushman & Wakefield, Inc., who represented Sublandlord
(collectively, the “Brokers”), and that it knows of no other real estate broker,
agent or finder who is entitled to a commission in connection with this
Sublease.  Each party agrees to indemnify, defend and hold harmless the other
party from and against any and all claims, demands, losses, liabilities,
judgments, costs and expenses (including, without limitation, reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealing
with any real estate broker, agent or finder other than the
Brokers.  Sublandlord shall pay to Brokers a commission for procuring this
Sublease pursuant to a separate agreement between Brokers and Sublandlord.
 
17. Waiver and Release.
 
(a) Subtenant hereby releases and waives any and all claims against Prime
Landlord and Sublandlord and each of their respective officers, directors,
partners, members, agents and employees (the “Indemnitees”) for injury or damage
to person, property or business sustained in or about the Building or the
Subleased Premises by Subtenant other than by reason of gross negligence or
willful misconduct of Prime Landlord or Sublandlord and except in any case which
would render this release and waiver void under applicable law.  Subtenant shall
and hereby does indemnify and hold the Indemnitees harmless from and against any
and all actions, claims, demands, damages, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) (“Losses”) asserted
against, imposed upon or incurred by the Indemnitees by reason of (a) any
default caused, suffered or permitted by Subtenant or any Subtenant Party, of
any of the terms, covenants or conditions of the Prime Lease or this Sublease,
or (b) any damage or injury to persons or property occurring upon or in
connection with the use or occupancy of the Subleased Premises (including, but
not limited to any Losses arising out of the making of the Subleased
Improvements by Subtenant, its agents and employees) other than those arising
from the gross negligence of willful misconduct of the Indemnitees, as
applicable, or (c) any work or thing whatsoever done or condition created by
Subtenant or any Subtenant Party in, on or about the Subleased Premises or the
Building, or (d) any other act or omission of Subtenant or any Subtenant
Party.  The provisions of this Section 17 shall survive the expiration or
earlier termination of this Sublease.
 
18. Environmental Matters.  As between Sublandlord and Subtenant, the following
provisions shall supplement any and all similar obligations of the Prime Lease
incorporated by reference into this Sublease and, in the event of any
inconsistency between the Prime Lease and this Sublease, such inconsistency
shall be resolved in favor of those obligations which are more onerous to
Subtenant and in favor of those restrictions which are more restrictive of
Subtenant, as the case may be:
 
18.1 Subtenant does hereby covenant to Sublandlord that no Hazardous Materials
(as defined herein) will be introduced by Subtenant, its agents, servants or
employees into, on, under, or around the Subleased Premises, other than those
normally utilized in an office environment, including, but not limited to,
Hazardous Materials which may be contained in cleaning solutions or products
utilized in photostatic copying and other office machines, but only so long as
such materials are utilized, stored or present on the Subleased Premises in a
manner consistent with the instructions of the manufacturer of such materials
and in a manner and quantity that do not violate any Environmental Laws (as
defined herein) and, in all events, in strict compliance with all Environmental
Laws.
 
18.2 Subtenant shall not cause or permit any other Hazardous Material to be
used, stored, generated or disposed of on or in the Subleased Premises by
Subtenant or the Subtenant Parties without first obtaining Sublandlord’s written
consent.  If Hazardous Materials are used, stored, generated or disposed of on
or in the Subleased Premises except as permitted above, or if the Subleased
Premises become the subject of an Environmental Claim (as defined herein) in any
manner during the Term, Subtenant shall indemnify and hold harmless the
Sublandlord from any and all claims, damages, fines, judgments, penalties,
costs, liabilities or losses (including, without limitation, a decrease in value
of the Subleased Premises, damages caused by loss or restriction of rentable or
usable space, or any damages caused by adverse impact on marketing of the space,
and any and all sums paid for settlement of claims, attorney’s fees, consultant
and expert fees) arising during or after the Term and arising as a result of
such Environmental Claim.  This indemnification includes, without limitation,
any and all costs incurred by Sublandlord because of any investigation of the
site or any cleanup, removal or restoration mandated by a federal, provincial or
local agency or political subdivision.  Without limitation of the foregoing, if
Subtenant or any of the Subtenant Parties cause or permits the presence of any
Hazardous Material on the Subleased Premises that results in an Environmental
Claim, Subtenant shall promptly at its sole expense, take any and all necessary
actions to return the Subleased Premises to the condition existing prior to the
presence of any such Hazardous Material on the Subleased Premises.  Subtenant
shall first obtain Sublandlord’s written approval for any such remedial action.
 
18.3 Sublandlord or its agents may perform an environmental inspection of the
Subleased Premises at any time during the Term, upon prior written notice to
Subtenant, or without notice in the event of an emergency or other extraordinary
circumstance.  The cost of such inspection shall be borne by Sublandlord unless
such inspection arises out of the act or omission of Subtenant.  Sublandlord
agrees to use commercially reasonable efforts to minimize any interference to
Subtenant’s use and enjoyment of the Subleased Premises in connection with the
performance of such inspection.
 
18.4 Subtenant will assume full responsibility for reporting any release, spill,
leak, discharge, disposal, pumping, pouring, emission, emptying, injecting,
leaching, dumping or escaping  (“Release”) or threat of Release of any Hazardous
Materials at the Subleased Premises to the appropriate environmental agencies
and immediately provide notice of such Release or threat of Release to
Sublandlord.  Subtenant will assume full responsibility for any investigation,
clean-up or other action required in relation to any such Release or threat of
Release and will indemnify and hold Sublandlord harmless for any claims, costs,
or expenditures in relation thereto.  Subtenant will take all necessary
precautions to avoid any such Release or threat of Release.
 
18.5 As used in this Section 18, the following terms shall have the following
meanings:
 
(a) “Environmental Laws” means collectively, any environmental law, including,
but not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §9601 et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. §6901, et. seq., the Clean Water Act, 33 U.S.C. §1251, et. seq.,
the Clean Air Act, 42 U.S.C. §7401, et. seq., the Safe Water Drinking Act, 14
U.S.C. §300f, et. seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et.
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et.
seq., the Occupational Safety and Health Act, 29 U.S.C. §651 et. seq., all
regulations promulgated under any of the foregoing laws, any state law
equivalents to any of the foregoing, and any other law related to environmental
matters or liability with respect to or affecting the Subleased Premises or the
Building, whether in effect now or in the future.
 
(b) “Hazardous Materials” (or any derivation thereof) means any and all
hazardous materials, toxic substances, chemicals, contaminants, pollutants,
solid wastes or waste, as defined by any Environmental Law, and also includes,
but is not limited to, any asbestos, lead paint, mold, radon, petroleum,
petroleum products, petroleum by products, reactive materials, ignitable
materials, corrosive materials, hazardous chemicals, hazardous waste, toxic
substances, toxic chemicals, chemicals, pesticides, radioactive materials,
polychlorinated byphenols, methane, soil vapor (but only to the extent soil
vapor is caused by a Release), gas (but only to the extent gas is caused by a
Release), linoleum, and surface and subsurface man-made media left at or
underneath the Property, and any other element, compound, mixture, solution,
substance, material, waste or the like which may pose a present or potential
danger to human health and safety, biota or the environment.
 
(c) “Environmental Claim” means any claim based upon any Environmental Laws or
relating in any way to Hazardous Materials.
 
18.6 Survival.  The provisions of this Section 18 shall survive the expiration
or earlier termination of this Sublease.
 
19. Quiet Enjoyment.  As long as Subtenant pays all of the Rent due hereunder
and otherwise performs and observes all of the obligations, terms and conditions
contained herein, Subtenant shall peaceably and quietly have, hold and enjoy the
Subleased Premises against Sublandlord and all persons claiming by, through or
under Sublandlord for the Sublease Term herein described, subject to the terms
and conditions of this Sublease.
 
20. Exclusion of Terms of Prime Lease; Modifications Applicable to
Sublease.  The following provisions of the Prime Lease do not apply to Subtenant
or this Sublease and are not incorporated into this Sublease or are modified as
described below:  Sections 1.1, 3.1 through 3.3, 3.7, 7.4, 8.6, 9.2, the last
sentence of Section 15.1 and Section 41 are not incorporated into this
Sublease.  Sublandlord shall not be obligated to perform Section 5.2 of the
Prime Lease.  As between Sublandlord and Subtenant, the requirements of Section
5 of this Sublease shall supplement those of Section 7 of the Prime Lease and,
notwithstanding Section 7.1 of the Prime Lease, Sublandlord’s consent shall be
required under the terms and conditions of Section 5 of the Sublease with
respect to Alterations.  Sublandlord shall have no obligation to provide the
services described in Section 9 of the Prime Lease.  As between Sublandlord and
Subtenant, Section 23 of this Sublease shall supplement the requirements of
Section 10 of the Prime Lease.  Sublandlord shall have no repair or restoration
obligations under Sections 11 or 12 of the Prime Lease.  Section 26 of the Prime
Lease shall apply to notices to Prime Landlord and not to payment or notices
given hereunder.
 
21. Condition of the Subleased Premises; Subtenant’s Changes.  Notwithstanding
anything to the contrary contained in the Prime Lease, Subtenant may make
initial improvements to the Subleased Premises and from time to time during the
Term non-structural changes to the Subleased Premises without the consent of
Sublandlord so long as such changes do not exceed $50,000 in any one instance.
 
22. Assignment and Subletting.  Subtenant, for itself, its successors and
assigns, covenants that it shall not assign, whether by operation of law or
otherwise, or pledge or otherwise encumber this Sublease, or sublet all or any
part of the Subleased Premises without obtaining the prior written consent of
Sublandlord.  Sublandlord reserves the right to transfer and assign its interest
in and to this Sublease to any entity or person who shall succeed to
Sublandlord’s interest in and to the Prime Lease, provided that such entity
shall recognize Subtenant and this Sublease.  Notwithstanding anything to the
contrary contained in this Sublease, to the extent permitted under the express
terms of the Prime Lease, Subtenant shall have the right to make, without
Sublandlord’s and Prime Landlord’s consent, any assignment of this Sublease or
subletting of all or any portion of the Subleased Premises to (a) a parent,
subsidiary, affiliate or division of Subtenant, (b) any entity with which or
into which Subtenant may consolidate or merge, or (c) any entity acquiring all
or substantially all of the assets of Subtenant.
 
23. Insurance.
 
(a) Subtenant agrees to maintain in responsible companies of recognized
financial standing qualified to do business, and in good standing, in the State
of New Jersey (i) commercial general liability insurance covering the Subleased
Premises insuring Prime Landlord and Sublandlord as well as Subtenant with
limits which shall be equal to those required to be maintained by Sublandlord
under Section 4 of the Prime Lease and (ii) Worker’s Compensation Insurance with
statutory limits covering all of Subtenant’s employees working in the Subleased
Premises and (iii) all other insurance types and coverages as specified in the
Prime Lease to be obtained and maintained by Sublandlord, as tenant thereunder,
in amounts not less than those specified in the Prime Lease.  Subtenant shall
deposit promptly with Sublandlord certificates for such insurance, and all
renewals thereof, bearing the endorsement that the polices will not be canceled
until after ten (10) days’ written notice to both Sublandlord and Prime
Landlord.
 
(b) Subtenant may carry all such insurance required hereunder pursuant to a
blanket policy.
 
(c) All policies of insurance obtained by Subtenant shall name Prime Landlord
and Sublandlord as additional insureds and/or loss payees (as applicable)
therein in accordance with the Prime Lease.  Subtenant’s insurance shall be
primary to Prime Landlord’s and Sublandlord’s insurance.  Subtenant will deliver
to Sublandlord on or before the Commencement Date and annually thereafter on the
anniversary of the Commencement Date, certificates reflecting that Subtenant has
obtained and is maintaining the required insurance coverages in the appropriate
amounts.  Anything in this Sublease to the contrary notwithstanding, Sublandlord
and Subtenant each hereby waive any and all rights of recovery, claims, actions
or causes of action against the other and the officers, directors, partners,
members, agents and employees of each of them, and Subtenant hereby waives any
and all rights of recovery, claims, actions or causes of action against Prime
Landlord and its officers, directors, partners, members, agents and employees
for any loss or damage that may occur to the Subleased Premises, or any
improvements thereto, or any personal property of any person therein or in the
Building, by reason of fire, the elements or any other cause insured against (or
required to be insured against by the terms of this Sublease) under fire and
extended coverage insurance policies, regardless of cause or origin, including
negligence, except in any case which would render this waiver void under law, to
the extent that such loss or damage is actually recovered under said insurance
policies (or would have been recovered had the insurance required by this
Sublease been maintained).  Subtenant agrees to obtain, for the benefit of Prime
Landlord and Sublandlord, appropriate waiver of subrogation rights and
endorsements from its insurer.
 
24. End of Term.  If Subtenant shall remain in possession of the Subleased
Premises or any part thereof after the expiration or prior termination of the
Term hereof, as the same may be extended, the parties agree that no such holding
over by Subtenant shall operate to extend or renew this Sublease, and that any
such holding over shall be construed as a tenancy-at-sufference at a Monthly
Fixed Rent equal to two hundred percent (200%) of the Monthly Fixed Rent in
effect prior to expiration or termination, and shall otherwise remain subject to
all of the conditions, provisions and obligations of this Sublease insofar as
the same are applicable to a tenancy at sufferance, including, without
limitation, the payment of all Additional Rent and all other amounts due from
Subtenant to Sublandlord hereunder.  No holding over by Subtenant after the
expiration or termination of the Term of this Sublease shall be construed as
permission by Sublandlord to holdover.  Subtenant shall indemnify and hold
Sublandlord harmless from and against any and all damages (actual, consequential
and otherwise), losses, costs and expenses, including reasonable attorneys’
fees, incurred by Sublandlord arising out of or in any way attributable to such
holding over and/or failure to deliver the Subleased Premises in the condition
required by this Sublease on the expiration or earlier termination of the Term
of this Sublease.  Nothing contained herein shall be construed as consent by
Sublandlord to any holding over.  Subtenant’s obligations hereunder shall
survive the expiration or earlier termination of this Sublease.
 
25. Estoppel Certificates.  Subtenant will at any time upon not less than ten
(10) days’ prior written notice from Sublandlord execute, acknowledge and
deliver to Sublandlord a statement in writing (i) certifying that this Sublease
is unmodified (or, if modified, stating the nature of such modification) and is
in full force and effect, the amount of any Security Deposit, and the date to
which Rent are paid in advance, if any, (ii) acknowledging that there are not,
to Subtenant’s knowledge, any uncured defaults on the part of Sublandlord
hereunder or of Prime Landlord under the Prime Lease, or specifying such
defaults if any are claimed, and (iii) any other matters relating to the
Sublease or the Sublease Premises as may be reasonably requested by
Sublandlord.  Any such statement may be conclusively relied upon by any
prospective purchaser, transferee or encumbrancer of the Sublease Premises or of
Sublandlord’s interest in this Sublease.
 
26. Default.
 
(a) In the event that: (i) Subtenant shall default in the payment of Rent (for
three (3) days after written notice); or (ii) Subtenant shall default in the
performance or observance of any of the terms, conditions and covenants of this
Sublease for seven (7) days after written notice thereof, unless the default
cannot be cured with reasonable diligence within such period and the Subtenant
commences and diligently proceeds with rectifying such default thereunder and
completes the cure of such default within thirty (30) days following Subtenant’s
receipt of the original written notice of such default; or (iii) the institution
in a court of competent jurisdiction of proceedings for reorganization,
liquidation, or involuntary dissolution by Subtenant, or for its adjudication as
a bankrupt or insolvent, or for the appointment of a receiver of the property of
Subtenant occurs, provided that such proceedings are not dismissed, and any
receiver, trustee or liquidator appointed therein is not discharged within sixty
(60) days after the institution of said proceedings; or (iv) any other event
occurs which involves Subtenant or the Subleased Premises and which would
constitute a default under the Prime Lease if it involved Sublandlord or the
Premises of Sublandlord under the Prime Lease, which continues after the
expiration of any applicable cure period thereunder; or (v) a default under the
Prime Lease occurs which continues after the expiration of any applicable cure
period thereunder and which is the result of any act or omission of Subtenant or
any Subtenant Party; or (vi) any purported or attempted assignment of this
Sublease or further sublet of the Subleased Premises occurs in contravention of
this Sublease or the Prime Lease; or (vii) the default or non-performance of any
other obligation of Subtenant hereunder which, if it remains uncured would
result in a default of Sublandlord under the Prime Lease, and such event is not
cured at least fifteen (15) days in advance of the time period required (if any)
for a cure thereof under the Prime Lease (each of the foregoing, an “Event of
Default” under this Sublease), then Sublandlord, in addition to and not in
limitation of any rights otherwise available to it, shall have the same rights
and remedies with respect to such default as are provided to Prime Landlord
under the Prime Lease with respect to defaults by Sublandlord as tenant
thereunder, with the same force and effect as though all such provisions
relating to any such default or defaults were set forth herein in their
entirety, and Subtenant shall have all of the obligations of the tenant under
the Prime Lease with respect to such default or defaults.
 
(b) In the event of a default by Subtenant in the performance of any of its
non-monetary obligations hereunder, Sublandlord may, at its option, and without
waiving any other remedies for such default herein or at law or by incorporation
by reference of the Prime Lease provided, at any time thereafter, cure such
default for the account of Subtenant, and any amount paid or incurred by
Sublandlord in so doing shall be deemed paid or incurred for the account of
Subtenant and Subtenant agrees promptly to reimburse Sublandlord therefor and
save Sublandlord harmless therefrom; provided, however, that Sublandlord may
cure any such default as aforesaid prior to the expiration of any waiting period
if reasonably necessary to protect Sublandlord’s interest under the Prime Lease
or to prevent injury or damage to persons or property.
 
(c) All rights and remedies of Sublandlord herein enumerated shall be cumulative
and none shall exclude any other right allowed by law or in equity and said
rights and remedies may be exercised and enforced concurrently and whenever and
as often as occasion therefor arises.
 
27. Destruction, Fire and other Casualty.  If the whole or any part of the
Subleased Premises or the Building shall be damaged by fire or other casualty
and the Prime Lease is not terminated on account thereof by either Sublandlord
or Prime Landlord in accordance with the terms thereof, this Sublease shall
remain in full force and effect.  In the event of a fire or other casualty
affecting the Building or the Subleased Premises, or of a taking of all or a
part of the Building or Subleased Premises under the power of eminent
domain:  (i) Sublandlord shall not have any obligation to repair or restore the
Subleased Premises or any Alterations or personal property; (ii) Subtenant shall
be entitled only to a proportionate abatement of Monthly Fixed Rent, Additional
Rent and other charges to the extent Sublandlord receives a corresponding
abatement of rent under the Prime Lease during the time and to the extent the
Subleased Premises are unfit for occupancy for the purposes permitted under this
Sublease and not occupied by Subtenant as a result thereof; (iii) Subtenant
shall not, by reason thereof, have a right to terminate this Sublease unless the
Prime Lease shall be terminated; and (iv) Sublandlord reserves the right to
terminate the Prime Lease and this Sublease in connection with any right granted
to it under the Prime Lease whether or not the Subleased Premises is damaged or
the subject of a taking.  In the event Prime Landlord or Sublandlord exercises
the right to terminate the Prime Lease as the result of any such fire, casualty
or taking, Sublandlord shall provide Subtenant with a copy of the relevant
termination notice and this Sublease shall terminate on the date upon which the
Prime Lease terminates.
 
28. Notices.
 
(a) Whenever, by the terms of this Sublease, notice, demand or other
communication shall or may be given to either party, the same shall be in
writing and shall be personally delivered, or sent by United States mail postage
prepaid as registered or certified mail, return receipt requested, or sent by
reputable overnight courier service, and delivered to the following addresses:
 
If to Sublandlord:
 
xxxx
New York, NY 10017
Attention:  xxxx


and to:


xxxxx
New York, NY 10017
Attention:  xxxx


and to:


xxxx
New York, NY 10017
Attention:  xxxx


and to:


xxxx
Washington, DC 20004
Attention:  xxxx


If to Subtenant:


Insmed , Inc.
11 Deer Park Drive Suite 117
Monmouth Junction, NJ 08852
Attn:  Timothy Whitten, President and CEO


or to such other address or addresses as shall from time to time be designated
by written notice by either party to the other as herein provided.  Any Notice
shall be deemed delivered on the date it is personally delivered (or delivery is
refused), the business day after deposited with a national, reputable overnight
courier service for next day delivery, or three (3) business days after being
sent by United States mail in accordance with the foregoing.  Sublandlord and
Subtenant each promptly shall deliver to the other copies of all notices,
requests, demands or other communications which relate to the Subleased Premises
or the use or occupancy thereof after receipt of the same from Prime Landlord or
others.
 
(b) Each party hereunder shall promptly furnish the other with copies of all
notices under the Prime Lease or this Sublease with respect to the Subleased
Premises which such party shall receive from Prime Landlord under the Prime
Lease.
 
29. Sublease Conditional Upon Certain Consents.  Attached to this Sublease as
Exhibit “D” is the unconditional consent of Prime Landlord in accordance with
the terms of the Prime Lease.
 
30. Prime Landlord’s Consent; Default Notices.  This Sublease shall be subject
to obtaining the written consent of Prime Landlord as required by Article 10 of
the Prime Lease in form reasonably satisfactory to Sublandlord.  Subtenant shall
(i) pay all costs, fees and charges required by Prime Landlord to be paid in
connection with any consent of Prime Landlord required pursuant to this Sublease
or the Prime Lease and (ii) comply, at Subtenant’s sole cost and expense, with
any other requirements or conditions required by Prime Landlord, this Sublease
or the Prime Lease in connection with such consent.  Sublandlord and Subtenant
agree to promptly provide the other party with any notices received from Prime
Landlord of a claimed default with respect to the Subleased Premises.
 
31. Inspection.  Sublandlord reserves the right, upon reasonable prior notice,
to enter the Subleased Premises for the purpose of inspecting the Subleased
Premises, exhibiting the Subleased Premises to persons having a legitimate
interest therein, or curing any default by Subtenant under this Sublease.
 
32. Force Majeure.  If Sublandlord or Subtenant is in any way delayed or
prevented from performing any obligation (except, with respect to Subtenant, its
obligation to timely pay Rent, any obligation set forth in the provisions
hereunder pertaining to Subtenant’s maintaining insurance policies, or any
holdover) due to fire, act of God, governmental act or failure to act, strike,
labor dispute, inability to procure materials or any cause beyond its reasonable
control (whether similar or dissimilar to the foregoing events), then the time
for performance of such obligation shall, to the extent permitted by the Prime
Lease, be excused for the period of such delay or prevention and extended for a
period equal to the period of such delay or prevention.
 
33. Parking.  Subject to Prime Landlord’s provision to Sublandlord of the
parking rights which Sublandlord is granted under the Prime Lease, Sublandlord
agrees to make available to Subtenant, at no cost to Subtenant, as of the
Commencement Date, up to Ten (10) parking permits (the “Parking Permits”) for
the unreserved parking of standard passenger automobiles in the parking area
serving the Building (the “Parking Area”) subject to the terms and conditions of
the Prime Lease.   Subtenant shall not sell, assign or permit anyone other than
Subtenant’s personnel to use any of the Parking Permits.
 
34. Limit of Sublandlord’s Liability.  Notwithstanding anything to the contrary
contained in this Sublease, neither Sublandlord, its affiliated companies nor
its and their partners, members, officers, directors, employees, agents,
servants and contractors (collectively, the “Sublandlord Parties”), shall be
liable for any losses, costs, damages or injury to person or property or
resulting from the loss of use thereof sustained by Subtenant or any Subtenant
Party, based on, arising out of, or resulting from, any cause whatsoever,
including any due to the Building becoming out of repair, or due to the
occurrence of any accident or event in or about the Building, or due to any act
or neglect of Prime Landlord or any tenant or occupant of the Building or any
other person.  Notwithstanding the foregoing provision of this Section,
Sublandlord shall not be released from liability to Subtenant for any physical
injury to any natural person caused by Sublandlord’s gross negligence or willful
misconduct to the extent such injury is not covered by insurance either carried
by Subtenant (or such person) or required by this Sublease to be carried by
Subtenant; provided that neither Sublandlord nor any Sublandlord Party shall
under any circumstances be liable for any exemplary, punitive, consequential or
indirect damages (or for any interruption of or loss to
business).  Notwithstanding anything to the contrary set forth in this Sublease,
if Subtenant or any other Subtenant Party is awarded a judgment or other remedy
against Sublandlord, the recourse for satisfaction of the same shall be limited
to execution against Sublandlord’s interest in the Prime Lease.  No other asset
of Sublandlord or any other Sublandlord Party shall be available to satisfy, or
be subject to, such judgment or other remedy, nor shall any such person be held
to have any personal liability for satisfaction or any claim or judgment.
 
35. Waiver; Consent to Service; Venue.  SUBLANDLORD, SUBTENANT, AND ANY AND ALL
GENERAL PARTNERS OF SUBTENANT EACH WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS SUBLEASE, THE RELATIONSHIP OF
SUBLANDLORD AND SUBTENANT HEREUNDER, SUBTENANT’S USE OR OCCUPANCY OF THE DEMISED
PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.   SUBTENANT FURTHER WAIVES ANY
RIGHT TO RAISE ANY NON-COMPULSORY COUNTERCLAIM IN ANY ACTION OR PROCEEDING
INSTITUTED BY SUBLANDLORD.  THIS SUBLEASE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY.  SUBTENANT CONSENTS TO
SERVICE OF PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT THE DEMISED
PREMISES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED AS REQUIRING
SUCH SERVICE AT THE DEMISED PREMISES.  SUBLANDLORD, SUBTENANT, AND ALL SUCH
GENERAL PARTNERS EACH WAIVES ANY OBJECTION TO THE VENUE OF ANY ACTION FILED IN
ANY COURT SITUATED IN THE JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND
WAIVES ANY RIGHT, CLAIM OR POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR
OTHERWISE, TO TRANSFER ANY SUCH ACTION TO ANY OTHER COURT.
 
36. Miscellaneous.
 
(a) This Sublease may not be extended, renewed, terminated, or otherwise
modified or waived except by an instrument in writing signed by the party
against whom enforcement of any such modification is sought.
 
(b) It is understood and agreed that all understandings and agreements
heretofore had between the parties hereto are merged in this Sublease, which
alone fully and completely expresses their agreement, and that the same is
entered into after full investigation, neither party relying upon any statement,
representation or warranty made by the other not embodied in this Sublease.
 
(c) Neither Sublandlord nor any agent or representative of Sublandlord has made
or is making, and Subtenant in executing and delivering this Sublease is not
relying upon, any warranties, representations, promises or statements
whatsoever, except to the extent expressly set forth in this Sublease.
 
(d) The failure of Sublandlord to insist in any instance upon the strict
keeping, observance or performance of any covenant, agreement, term, provision
or condition of this Sublease or to exercise any election herein contained shall
not be construed as a waiver or relinquishment for the future of such covenant,
agreement, term, provision, condition or election, but the same shall continue
and remain in full force and effect.  No surrender of possession of the
Subleased Premises or of any part thereof or of any remainder of the Term of
this Sublease shall release Subtenant from any of its obligations hereunder
unless accepted by Sublandlord in writing.  The receipt and retention by
Sublandlord of Rent from anyone other than Subtenant shall not be deemed a
waiver of the breach by Subtenant of any covenant, agreement, term or provision
of this Sublease, or as the acceptance of such other person as a tenant, or as a
release of Subtenant of the covenants, agreements, terms, provisions and
conditions herein contained.  The receipt and retention by Sublandlord of any
Rent with knowledge of the breach of any covenant, agreement, term, provision or
condition herein contained shall not be deemed a waiver of such breach.
 
(e) The paragraph headings appearing herein are for purposes of convenience only
and are not deemed to be a part of this Sublease.  The schedules and exhibits
attached to this Sublease are a part of this Sublease.
 
(f) The provisions of this Sublease shall be governed by and construed in
accordance with the laws of the State of New Jersey.
 
(g) Subtenant represents and warrants to Sublandlord that Subtenant is a duly
organized corporation, in good standing under the laws of the jurisdiction of
its formation, is qualified to do business and is in good standing in the
jurisdiction in which the Building is located, has the power and authority to
enter into this Sublease, and that all corporate action, as applicable,
requisite to authorize Subtenant to enter into this Sublease has been duly
taken.  Each of the Sublandlord and Subtenant, and the person signing this
Sublease on their respective behalf, represent and warrant that the execution
and delivery of the Sublease by such person have been duly authorized by
appropriate corporate action of Sublandlord or Subtenant, as applicable, and
this Sublease is the valid and legally binding obligation of Sublandlord or
Subtenant, as applicable.
 
(h) If Subtenant shall include more than one person, the obligations of all such
persons under this Sublease shall be joint and several and the provisions of
this Sublease shall individually apply to each person comprising Subtenant.  The
obligations of this Sublease shall bind and benefit the permitted successors and
assigns of the parties with the same effect as if mentioned in each instance
where a party hereto is named or referred to.
 
(i) The submission of this Sublease to Subtenant for examination does not
constitute a reservation of or option for the Subleased Premises, and this
Sublease shall become effective only when it is executed and delivered by
Sublandlord and Subtenant and consented to in writing by Prime Landlord in
accordance herewith.  Nothing contained in this Sublease shall be construed as
creating a partnership or joint venture between Subtenant and Sublandlord, or to
create any other relationship between the parties other than that of Subtenant
and Sublandlord.
 
(j) If a court finds any provision of this Sublease unenforceable, all other
provisions shall remain enforceable, and such unenforceable provision shall be
deemed severed from this Sublease.
 
(k) To facilitate execution, this Sublease may be executed in as many
counterparts as may be required, and it shall not be necessary that the
signature of each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of each party, or that the signatures of the persons required to bind
any party, appear on one or more of such counterparts.  All counterparts shall
collectively constitute a single agreement.
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement of Sublease has been duly executed as of the
day and year first above written.
 

   
SUBLANDLORD:
         
xxxx
         
By:/s/ Sanjiv Awasthi
   
Name: Sanjiv Awasthi
   
Title: VP
         
SUBTENANT:
         
Insmed, INC.
         
By: /s/ Kevin P. Tully
   
Name: Kevin P. Tully
   
Title: EVP & CFO
                 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Prime Lease Premises
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Prime Lease
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
Subleased Premises Page 1 of 2
 
PHASE 1 - 7,615 S.F. (Zig Zag Hatching)


PHASE 2- 12,967 S.F. (Cross Hatching)


PHASE 3- 6, 454 S.F. (Single Hatching)


 


 
First Floor Floor Plan
 
 
 




EXHIBIT C
Subleased Premises Page 2 of 2
 


 


 
Mezzanine Level Floor Plan
 


 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT D
Consent to Sublease
 
Attached hereto
 

 
 

--------------------------------------------------------------------------------

 
